 



Exhibit 10.4
SOLUTIA 2008 RETIREE WELFARE
PLAN
Amended and Restated as of February 28, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1 DEFINITIONS
    3  
1.1 Active Plan
    3  
1.2 Administrative Services Provider
    3  
1.3 Brand Name Drug
    4  
1.4 Code
    4  
1.5 Contracted Amount
    4  
1.6 Co-Payment Amount
    4  
1.7 Coverage Category
    4  
1.8 Covered Drug
    4  
1.9 Covered Group
    5  
1.10 Covered Proportion
    5  
1.11 Custodial Care
    5  
1.12 Deductible Amount
    6  
1.13 Dependent
    6  
1.14 Disabled
    7  
1.15 Employee
    7  
1.16 Employer
    8  
1.17 ERISA
    8  
1.18 Former Pharmacia Participant
    8  
1.19 Forsberg Settlement
    8  
1.20 Generic Drug
    8  
1.21 Group IA
    8  
1.22 Group IB
    8  
1.23 Group IIA
    8  
1.24 Group IIB
    9  
1.25 Group IIIA
    9  
1.26 Group IIIB
    9  
1.27 Group IV
    10  
1.28 Group V
    10  
1.29 Group VI
    10  
1.30 Home Health Care Agency
    11  
1.31 Home Health Care Plan
    11  
1.32 Hospice Care Facility
    11  
1.33 Hospice Care Program
    12  
1.34 Legend Drug
    12  
1.35 Maintenance Drug
    12  
1.36 Maximum Aggregate Benefit
    12  
1.37 Medical Expense Contributions
    12  
1.38 Medical Plan Choice
    12  
1.39 Medically Necessary
    13  

- ii -



--------------------------------------------------------------------------------



 



         
1.40 Medicare
    13  
1.41 Medicare Eligible Participant
    14  
1.42 Monsanto Company
    14  
1.43 Nonparticipating Provider
    14  
1.44 Open Enrollment Period
    14  
1.45 Participant
    14  
1.46 Participating Provider
    14  
1.47 Pension Plan
    14  
1.48 Pharmacia Corporation
    14  
1.49 Pharmacy
    15  
1.50 Physician
    15  
1.51 Plan
    15  
1.52 Plan Year
    15  
1.53 Prescription Order
    15  
1.54 Prior Plan
    15  
1.55 Provider
    15  
1.56 Psychologist
    15  
1.57 Reasonable and Customary
    16  
1.58 Retired Employee
    16  
1.59 Retiree Liaison Committee
    20  
1.60 Service
    20  
1.61 Spell of Illness
    20  
1.62 Spouse
    20  
1.63 Subsidiary
    20  
1.64 Surviving Spouse
    20  
1.65 Terminated for Misconduct
    21  
 
       
SECTION 2 ELIGIBILITY AND EFFECTIVE DATES OF COVERAGE
    22  
2.1 Eligibility
    22  
2.2 Effective Date of Coverage for Retired Employees and Surviving Spouses
    22  
2.3 Effective Date of Coverage for Dependents
    22  
2.4 Initial Election by a Retired Employee
    23  
2.5 Election by Surviving Spouse
    23  
2.6 Election by Dependent Spouse
    23  
2.7 Change in Election
    24  
2.8 Cessation of Participation
    24  
2.9 Dependent Elections
    24  
 
       
SECTION 3 MEDICAL EXPENSE CONTRIBUTIONS
    25  
3.1 Medical Expense Contribution
    25  
3.2 Annual Cost
    25  
3.3 Defined Dollar Limit Amount
    27  
3.4 Medical Expense Contributions Equal to Cost
    28  
3.5 No Adjustments
    28  
3.6 Payments
    28  
3.7 Resolution Of Disputes Regarding Application of Methodology
    28  

- iii -



--------------------------------------------------------------------------------



 



         
 
       
SECTION 4 SCHEDULE OF MEDICAL AND DRUG BENEFITS
    30  
4.1 Schedule of Benefits for Participants Who Are Not Medicare Eligible
    30  
4.2 Schedule of Benefits for Medicare Eligible Participants
    30  
4.3 Benefits for Mental Health or Substance Abuse
    31  
4.4 Sterilization Reversal Benefits
    32  
4.5 Maximum Aggregate Benefit
    32  
4.6 Requirements of Minimum Hospital Stays Following Childbirth
    33  
 
       
SECTION 5 MEDICAL AND DRUG BENEFITS
    34  
5.1 Benefit Provisions for Participants Who Are Not Medicare Eligible
    34  
5.2 Benefit Provisions for Medicare Eligible Participants
    34  
 
       
SECTION 6 COVERED MEDICAL AND DRUG EXPENSES AND EXCLUSIONS
    36  
6.1 Covered Medical Expenses
    36  
6.2 Exclusions
    37  
6.3 Covered Drug Expenses
    38  
6.4 Exclusions
    39  
6.5 Mail Order Prescription Drug Program
    41  
6.6 Coordination with Medicare Part D
    41  
 
       
SECTION 7 PRE-ADMISSION CERTIFICATION AND CONCURRENT REVIEW
    42  
 
       
SECTION 8 HOSPICE CARE BENEFITS
    43  
8.1 Hospice Care Benefits
    43  
8.2 Services Or Supplies Which Are Covered Hospice Care Benefits
    43  
8.3 Exclusions
    44  
 
       
SECTION 9 HOME HEALTH CARE BENEFITS
    46  
9.1 Home Health Care Benefits
    46  
9.2 Expenses Which Are Covered Home Health Care Benefits
    46  
9.3 Exclusions
    46  
 
       
SECTION 10 MEDICAL CASE MANAGEMENT PROGRAM
    48  
10.1 Definitions
    48  
10.2 Medical Case Management Program
    50  
10.3 Payment of Alternate Medical Treatment Benefits
    52  
10.4 Amount of Alternate Medical Treatment Benefits
    52  
10.5 Maximum Benefit
    52  
10.6 Covered Alternate Medical Treatment Expenses
    53  
 
       
SECTION 11 CLAIMS
    54  
11.1 Filing and Payment of Medical Claims
    54  
11.2 Payment of Prescription Drug Claims
    54  
11.3 Overpayment or Other Reimbursement
    55  
11.4 Additional Procedures
    55  
11.5 Claims and Review Procedures
    55  

- iv -



--------------------------------------------------------------------------------



 



         
 
       
SECTION 12 PROVISIONS APPLICABLE AT THE DEATH OF A RETIRED EMPLOYEE
    64  
 
       
SECTION 13 CESSATION OF COVERAGE
    65  
13.1 Termination of Coverage
    65  
13.2 Loss of Dependent Status
    65  
13.3 Failure to Make Required Payments
    65  
13.4 Maximum Aggregate Benefit
    66  
13.5 Cancellation of Coverage
    66  
13.6 Benefits After Cessation of Coverage
    66  
 
       
SECTION 14 COBRA CONTINUATION COVERAGE
    68  
 
       
SECTION 15 COORDINATION OF BENEFITS
    69  
15.1 Definitions
    69  
15.2 Coordination of Benefits
    70  
15.3 Order of Benefit Determination
    71  
15.4 Right to Receive and Release Necessary Information
    74  
15.5 Underpayments and Overpayments
    74  
15.6 Subrogation
    74  
 
       
SECTION 16 AMENDMENT AND TERMINATION
    78  
16.1 Limit on Right to Amend
    78  
16.2 Permitted Amendments
    79  
16.3 Resolution of Disputes With Retiree Liaison Committee
    80  
16.4 Right to Amend or Terminate the Plan
    80  
16.5 No Informal Amendments
    81  
16.6 Active Plan Amendments
    81  
 
       
SECTION 17 PLAN ADMINISTRATOR
    82  
17.1 Administrator
    82  
17.2 Duties and Powers
    82  
17.3 Standard of Review
    83  
17.4 Limitation of Liability
    83  
17.5 Information Required by Administrative Services Provider
    84  
 
       
SECTION 18 HEALTH MAINTENANCE ORGANIZATIONS
    85  
 
       
SECTION 19 MISCELLANEOUS
    86  
19.1 Gender and Number
    86  
19.2 Headings
    86  
19.3 Governing Law
    86  
19.4 Conflicts
    86  
19.5 Waiver
    87  
19.6 Service of Legal Process
    87  
19.7 Supplements
    87  
19.8 Qualified Medical Child Support Orders
    87  

- v -



--------------------------------------------------------------------------------



 



         
19.9 VEBA and Other Trusts
    87  
 
       
SECTION 20 HIPAA PRIVACY
    88  
20.1 HIPAA Privacy
    88  
20.2 PHI Nondisclosure
    90  
20.3 Permitted Disclosures
    90  
20.4 Disclosure Requirements
    91  
20.5 Adequate Separation
    92  
 
       
APPENDIX A LIFE INSURANCE CERTIFICATE
    92  

- vi -



--------------------------------------------------------------------------------



 



SOLUTIA 2008 RETIREE WELFARE PLAN
Solutia Inc. (herein called the “Company”) hereby, amends and restates the
Solutia Inc. Medical Benefits Plan for Retirees (2002) (the “2002 Plan”), the
Solutia Inc. Medical Benefits Plan for Retirees (Post-Settlement) (the
“Post-Settlement Plan”), and the Solutia Inc. Retiree Life Insurance Plan, and
consolidates them into this 2008 Retiree Welfare Plan (the “Plan”), effective as
of February 28, 2008 (except as otherwise stated herein). The 2002 Plan,
originally effective as of January 1, 2002, was first applicable as of such date
to specified Retired Employees who retired prior to January 1, 2002, and who
were members of the classes certified by the court in Solutia Inc. v. George
Forsberg, et al., Case No. 3:98 CV237/RV/SMN and to specified Retired Employees
who retired after January 1, 2002 and through December 31, 2002 who were
participants in a collective bargaining agreement ending December 31, 2002. The
Post-Settlement Plan, originally effective as of January 1, 2002, was first
applicable as of such date to specified Retired Employees who retired after
October 19, 2001, and who were not members of the classes certified by the court
in Solutia Inc. v. George Forsberg, et al., Case No. 3:98 CV237/RV/SMN.
This Plan was created in connection with a settlement (the “Retiree Settlement”)
between (a) the Company, (b) those Retired Employees, including their Surviving
Spouses and Dependents, who worked for Pharmacia Corporation (f/k/a Monsanto and
referred to as Pharmacia or Pharmacia Corporation herein), and retired, prior to
the Company’s spin-off from Pharmacia in 1997, (c) those Retired Employees,
including their Surviving Spouses and Dependents, who retired from the Company
after the Company’s spin-off from Pharmacia in 1997 (including those Retired
Employees and their Surviving Spouses and Dependents who worked for Pharmacia
prior to Company’s spin-off from Pharmacia in 1997 and thereafter for the
Company), (d) any other person having a claim against the Company for “retiree
benefits” as such term is defined in section 1114(a) of the Bankruptcy Code and
(e) the official committee of retirees appointed on February 20, 2004, in the
Company’s chapter 11 cases currently pending before the United States Bankruptcy
Court for the Southern District of New York (the “Retirees’ Committee”).
This Plan makes the following changes to the Post-Settlement Plan, effective as
of September 1, 2004: (i) it raises the eligibility thresholds certain Employees
must meet in order to become

 



--------------------------------------------------------------------------------



 



eligible for benefits under the Plan, (ii) it “grandfathers” the eligibility of
certain Employees who attain age 55 with at least 10 years of Service prior to
January 1, 2007, and (iii) it grandfathers the eligibility of certain Employees
whose sum of age and years of Service is equal to or greater than 75 prior to
January 1, 2007. Any Employee who is not covered by a collective bargaining
agreement and who is hired on or after January 1, 1999 shall be ineligible to
participate in the Plan. In addition, this consolidation, amendment and
restatement provides that the benefits of certain eligible individuals end no
later than the earlier of (i) Medicare eligibility (age 65), or (ii) October 31,
2016. Also, effective January 1, 2005, the Company amended its Separation Pay
Plan to provide that an employee who attains age 53 as of January 1, 2005 with
10 years of service at his separation date and who is involuntarily separated
from service would be eligible to participate in the Plan immediately following
his or her Separation Date. In addition, an employee who attains age 50 and
whose sum of age plus years of Service as of his Separation Date equals or
exceeds 75 (“Combo 75”) would be eligible to participate in the Plan upon
attaining age 55.
This Plan also implements certain legally required changes as well as various
clarifications to the benefits provided under the 2002 Plan and the
Post-Settlement Plan. This Plan is not a contract of insurance. The terms of the
retiree life insurance benefits will be governed by the applicable insurance
policy, and will provide benefits to Retired Employees who were covered under
the Solutia, Inc. Retiree Life Insurance Plan on the day before the effective
date of this Plan, consistent with the following:

  a)   for each Retired Employee covered under the Solutia, Inc. Retiree Life
Insurance Plan on the day before the effective date of this Plan who retired
prior to January 1, 1986, such Retired Employee’s life insurance coverage amount
in effect on the day immediately preceding the effective date of this Plan, up
to a maximum coverage limit of $12,500;     b)   for each Retired Employee
covered under the Solutia, Inc. Retiree Life Insurance Plan on the day before
the effective date of this Plan who retired from January 1, 1986 through
December 31, 2001, such Retired Employee’s life insurance coverage amount in
effect on the day immediately preceding the effective date of this Plan, up to a
maximum coverage limit of $10,000; and

- 2 -



--------------------------------------------------------------------------------



 



  c)   for each Retired Employee covered under the Solutia, Inc. Retiree Life
Insurance Plan on the day before the effective date of this Plan who retired
after December 31, 2001, such Retired Employee will receive no life insurance
benefits under this Plan.

These life insurance benefits shall not be subject to change and shall continue
even in the event that any Retired Employee is not covered for medical and drug
benefits under this Plan or any subsequent retiree medical benefit plan.
Appendix A sets forth the certificate of insurance covering retiree life
insurance benefits. The Company will distribute to covered Retired Employees a
new life insurance certificate describing the life insurance benefits and will
notify affected Retired Employees in the event of any change in insurance
carriers.
SECTION 1
DEFINITIONS

1.1   Active Plan. “Active Plan” means the Solutia Inc. Medical Benefits Plan
effective September 1, 1997 and its successors, as such plan or any successors
may be amended or restated from time to time.   1.2   Administrative Services
Provider. “Administrative Services Provider” means an insurance company or other
entity with which the Company has contracted for the provision of administrative
services necessary or desirable under the Plan, or the duly authorized designee
of such insurance company or other entity. If the Company has contracted with
more than one insurance company or entity, the term Administrative Services
Provider shall refer to the entities or entity with which the Company has
contracted for the provision of the particular service at issue. If the Company
has not contracted with an Administrative Services Provider for the provision of
a particular service, all references to Administrative Services Provider with
respect to that service shall be deemed to be references to the Plan
Administrator or the person or group designated by the Plan Administrator to
carry out the tasks of the Administrative Services Provider with respect to that
service.

- 3 -



--------------------------------------------------------------------------------



 



1.3   Brand Name Drug. “Brand Name Drug” means a Legend Drug that is available
from a single manufacturer and that is labeled as such in the National Drug Data
File (NDDF) or other nationally recognized reporting service.   1.4   Code.
“Code” means the Internal Revenue Code of 1986, as amended.   1.5   Contracted
Amount. “Contracted Amount” means the amount that is the discounted fee
negotiated by the prescription drug Administrative Services Provider who
administers the prescription drug program under the Plan.   1.6   Co-Payment
Amount. “Co-Payment Amount” means, with respect to Covered Drugs purchased at
participating retail pharmacies, 20% of the Contracted Amount of the Covered
Drug, not to exceed $50. “Co-Payment Amount” means, with respect to Covered
Drugs purchased at the mail order pharmacy, 20% of the Contracted Amount of the
Covered Drug. Syringes, needles and insulin Prescription Orders filled on the
same day shall require the payment of only one Co-Payment Amount with respect to
those Prescription Orders by the covered Participant or covered Dependent.
“Co-Payment Amount” means, with respect to Covered Medical Expenses, the portion
of the Contracted Amount payable by a Participant and specified in this Plan or
the Active Plan for such Covered Medical Expenses.   1.7   Coverage Category.
“Coverage Category” shall mean the category of medical and drug coverage under
this Plan elected by the Retired Employee or Dependent Spouse or Surviving
Spouse and shall be limited to one of the following: (a) coverage for the
Retired Employee, Dependent Spouse (for Groups IIB, V and VI) or Surviving
Spouse alone; (b) coverage for the Retired Employee and Spouse; (c) coverage for
the Retired Employee or Dependent Spouse (for Groups IIB, V and VI) or Surviving
Spouse and child(ren) who qualify as Dependents; or (d) coverage for the Retired
Employee, Spouse and child(ren) who qualify as Dependents.   1.8   Covered Drug.
“Covered Drug,” except as herein otherwise limited or excluded, means any of the
following drugs and medicines, or any refill thereof, unless such drugs or
medicines were acquired without cost to the Participant:

  (a)   a Legend Drug,     (b)   insulin,

- 4 -



--------------------------------------------------------------------------------



 



  (c)   a compounded Prescription Order in which at least one ingredient is a
Legend Drug,     (d)   oral contraceptives,     (e)   any other drugs or
medicines which, under the applicable state law, may be dispensed only upon a
Prescription Order,     (f)   disposable needles and syringes when prescribed
with insulin, allergy serum, or other injectable drugs, and     (g)   diabetic
testing agents, including, but not limited to, tablets, strips and tape.

    A “Covered Drug” must be Medically Necessary and the cost thereof must not
be included or includable in the cost of other services or supplies provided to
or prescribed for the covered Participant or covered Dependent.   1.9   Covered
Group. “Covered Group” shall mean the Retired Employee and the Dependents he or
she has elected to cover for medical and drug benefits under the Plan, or the
Dependent Spouse (for Groups IIB, V and VI) or Surviving Spouse of a Retired
Employee and the Dependents he or she has elected to cover under the Plan.  
1.10   Covered Proportion. “Covered Proportion” means the portion of a Covered
Medical Expense which the Employer is obligated to pay pursuant to the terms
hereof.   1.11   Custodial Care. “Custodial Care” shall mean that type of care
(including room and board needed to provide that care) which:

  (a)   is given mainly to help a person with personal hygiene or to perform the
activities of daily living; and     (b)   can, in the terms of generally
accepted medical standards, be safely and adequately given by people who are not
trained or licensed medical or nursing personnel.

    Services are Custodial Care regardless of who recommends, provides or
directs the care or where the care is given.

- 5 -



--------------------------------------------------------------------------------



 



1.12   Deductible Amount. “Deductible Amount” means with respect to any Plan
Year the amount, as shown in the Schedules of Benefits set forth in Section 4,
of Covered Medical Expenses which a Participant is obligated to pay before
benefits are payable under the Plan.       If a Participant incurs Covered
Medical Expenses on his or her own account and on account of one or more of his
or her covered Dependents, or on account of two or more of his or her covered
Dependents, due to injuries sustained in the same accident, the Deductible
Amount shall be limited to the amount specified in the applicable Schedule of
Benefits set forth in Section 4 with respect to all Covered Medical Expenses
incurred on account of such accident for all such persons and which are incurred
prior to the end of the calendar year in which the accident occurred.   1.13  
Dependent. “Dependent” means (a) a Retired Employee’s Spouse, (b) any unmarried
child under twenty-five years of age of a Retired Employee, excluding in any
case, (i) any person who is eligible for coverage as an Employee, (ii) any
person who was not eligible for coverage as a Dependent under a medical plan
maintained by Pharmacia Corporation or the Company for active employees on the
day preceding the date such Retired Employee retired, (iii) any child nineteen
years of age or over who is not a full-time student, (iv) any child who is
employed on a full-time basis and who is not principally dependent upon the
Retired Employee for maintenance and support, and (v) any child who is in the
military or similar forces of any country or subdivision thereof. The term
“child” includes any natural child, any child legally placed for adoption, any
stepchild who permanently resides in the Retired Employee’s household and any
child under the court-appointed legal guardianship of the Retired Employee or
the Retired Employee’s Spouse and who resides in the Retired Employee’s
household. The term “child” also includes any other child who, prior to
August 31, 1997, was on the Administrative Services Provider’s approved list of
“grandfathered” children under a Prior Plan.       A child who is covered as a
Dependent on the day immediately preceding the date he or she otherwise would
have ceased to be a Dependent and who is then totally and

- 6 -



--------------------------------------------------------------------------------



 



    permanently disabled and fully dependent on the Retired Employee for
maintenance and support shall not be excluded as a covered Dependent; provided
due proof is submitted to the Administrative Services Provider of such total and
permanent disability thirty-one days before the date the child would otherwise
cease to be a Dependent and proof of continuance of such disability is made when
requested. For purposes of the foregoing sentence, a person is totally and
permanently disabled if (a) the person is totally disabled by reason of bodily
injury or disease or birth defect so as to be prevented thereby from engaging in
any occupation or employment for remuneration for which the person is or can be
equipped by reason of training, education or ability, and (b) the condition of
total disability is expected to be permanent during the remainder of the
person’s life.   1.14   Disabled. “Disabled” means Totally and Permanently
Disabled or Disabled For Any Occupation under the terms of the applicable
disability income plan maintained by an Employer that covers the Employee.  
1.15   Employee. “Employee” means any individual who is classified by an
Employer as a regular full-time or regular part-time, active, common law
employee and who immediately prior to becoming a Retired Employee was eligible
to participate in the Active Plan or any other medical plan maintained by
Pharmacia or the Company for active employees. Notwithstanding anything to the
contrary, “Employee” shall not include:

  (a)   any leased employee within the meaning of Code Section 414(n);     (b)  
any individual employed as a temporary, cooperative, summer or seasonal, or per
diem employee;     (c)   any individual who resides in Hawaii;     (d)   any
individual who is on international assignment from a foreign operation of an
Employer or a Subsidiary to the domestic operations of an Employer;     (e)  
any individual who is treated by an Employer as an independent contractor or a
leased employee, regardless of whether such individual is later declared a
common law employee by a court or government agency.

- 7 -



--------------------------------------------------------------------------------



 



1.16   Employer. “Employer” means the Company and each employer or Subsidiary
which has adopted the Plan with the approval of the Company.   1.17   ERISA.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.  
1.18   Former Pharmacia Participant. “Former Pharmacia Participant” shall mean
an individual for whom the responsibility to provide retiree medical benefits
under a Prior Plan was transferred to the Company in connection with the
distribution by Pharmacia Corporation (f/k/a Monsanto Company) of all of the
outstanding shares of the Company effective September 1, 1997, provided that the
term “Former Pharmacia Participant” shall not include an individual for whom the
responsibility to provide retiree medical benefits was transferred to Monsanto
Company in connection with the transfer to Monsanto Company of the Company’s
interest in the P4 joint venture.   1.19   Forsberg Settlement. “Forsberg
Settlement” means the Order and Final Judgment dated November 1, 2001, filed in
the United States District Court for the Northern District of Florida, Pensacola
Division, approving the settlement agreement and 2002 Plan in settlement of the
litigation related to medical benefits for Retired Employees in Solutia Inc. v.
George Forsberg, et al., Case No. 3:98 CV237/RV/SMN, and related documents.  
1.20   Generic Drug. “Generic Drug” means a Legend Drug that is labeled as such
in the NDDF or other then current nationally recognized reporting service.  
1.21   Group IA. “Group IA” means the group composed of (a) Former Pharmacia
Participant members of a class certified in the Forsberg Settlement who were
covered by a collective bargaining agreement between Pharmacia Corporation and a
union and who retired under a Prior Plan that became effective prior to
January 1, 1981; and (b) Surviving Spouses and covered Dependents of such class
members.   1.22   Group IB. “Group IB” means the group composed of (a) Former
Pharmacia Participant members of a class certified in the Forsberg Settlement
who were covered by a collective bargaining agreement between Pharmacia
Corporation and a union and who retired under a Prior Plan that became effective
on January 1, 1981; and (b) Surviving Spouses and covered Dependents of such
class members.   1.23   Group IIA. “Group IIA” means the group composed of
(a) Former Pharmacia Participant members of a class certified in the Forsberg
Settlement who were covered by a collective

- 8 -



--------------------------------------------------------------------------------



 



    bargaining agreement between Pharmacia Corporation and a union and who
retired under a Prior Plan that became effective on or after January 1, 1986 and
before December 1, 1994, and (b) Surviving Spouses and covered Dependents of
such class members.   1.24   Group IIB. “Group IIB” means the group composed of
members of a class certified in the Forsberg Settlement of (a) Former Pharmacia
Participants who were covered by a collective bargaining agreement between
Pharmacia Corporation and a union and who retired under a Prior Plan that became
effective on or after December 1, 1994; (b) persons hired prior to February 1,
2002 who retired from the Company prior to January 1, 2003 and who at the time
of their retirement were covered by a collective bargaining agreement between
the Company and a union; (c) persons who were transferred to Flexsys America
LP(“Flexsys”)at the time of the formation of Flexsys (April 30, 1995) and who
were covered under a collective bargaining agreement between Pharmacia
Corporation and a union and who had attained age 50 at the time of transfer from
Pharmacia Corporation to Flexsys and who had attained age 50 and five years of
Service prior to separating from service with Flexsys and who separated from
service with Flexsys prior to enrolling for coverage under the Plan (years of
service are not required for retiree life insurance coverage only); (d) persons
who were transferred to Astaris LLC at the time of the formation of Astaris LLC
(April 1, 2000) and who were members of a collective bargaining unit recognized
by the Company and who had attained age 45 at the time of transfer from the
Company to Astaris LLC and who attained age 55 and ten years of Service while
employed with Astaris LLC; and (e) Surviving Spouses and covered Dependents of
class members described in (a),(b), (c) or (d).   1.25   Group IIIA. “Group
IIIA” means the group composed of (a) Former Pharmacia Participant members of a
class certified in the Forsberg Settlement who were not covered by a collective
bargaining agreement between Pharmacia Corporation and a union and who retired
under a Prior Plan that became effective prior to January 1, 1981, and
(b) Surviving Spouses and covered Dependents of such class members.   1.26  
Group IIIB. “Group IIIB” means the group composed of (a) Former Pharmacia
Participant members of a class certified in the Forsberg Settlement who were not
covered by a collective bargaining agreement between Pharmacia Corporation and a
union and

- 9 -



--------------------------------------------------------------------------------



 



    who retired under a Prior Plan that became effective on January 1, 1981; and
(b) Surviving Spouses and covered Dependents of such class members.   1.27  
Group IV. “Group IV” means the group composed of (a) Former Pharmacia
Participant members of a class certified in the Forsberg Settlement who were not
covered by a collective bargaining agreement and who (i) retired under a Prior
Plan that became effective on or after January 1, 1986 and before
December 1, 1990 or (ii) retired prior to June 25, 1992 under a Prior Plan that
became effective January 1, 1991; and (b) Surviving Spouses and covered
Dependents of such class members.   1.28   Group V. “Group V” means the group
composed of (a) members of a class certified in the Forsberg Settlement who were
not covered by a collective bargaining agreement and who retired on or after
June 25, 1992 under a Prior Plan that became effective on or after
December 1, 1990; (b) members of a class certified in the Forsberg Settlement
who were not covered by a collective bargaining agreement and who retired on or
after June 25, 1992 under a Prior Plan that became effective on or after
December 1, 1990 and who were transferred to Flexsys at the time of the
formation of Flexsys (April 30, 1995) and who had attained age 50 at the time of
transfer from Pharmacia Corporation to Flexsys and who had attained age 50 and
five years of Service prior to separating from service with Flexsys and who
separated from service with Flexsys LLC prior to enrolling for coverage under
the Plan; and (c) members of a class certified in the Forsberg Settlement who
were not covered by a collective bargaining agreement and who retired on or
after June 25, 1992 under a Prior Plan that became effective on or after
December 1, 1990 and who were transferred to Astaris LLC at the time of the
formation of Astaris LLC (April 1, 2000) and who were at least 45 years of age
at the time of transfer and who had attained age 55 and ten years of Service
while employed with Astaris LLC; and (d)  Surviving Spouses and covered
Dependents of such persons described in (a), (b) and (c).   1.29   Group VI.
“Group VI” means the group composed of persons who were not covered by a
collective bargaining agreement and (a) who retired from the Company on or after
January 1, 2002; (b) who retired on or after January 1, 2002 and who were
transferred to Flexsys at the time of the formation of Flexsys (April 30, 1995)
and who had attained age 50 at the time of transfer from Pharmacia Corporation
to Flexsys and who had attained age 50 and five years of Service prior to
separating from service with Flexsys

- 10 -



--------------------------------------------------------------------------------



 



    and who separated from service with Flexsys prior to enrolling for coverage
under the Plan; (c) who retired on or after January 1, 2002 and who were
transferred to Astaris LLC at the time of the formation of Astaris LLC (April 1,
2000) and who were at least 45 years of age at the time of transfer and who had
attained age 55 and ten years of Service while employed with Astaris LLC; and
(d) Surviving Spouses and covered Dependents of such Retired Employees described
in (a), (b) and (c).   1.30   Home Health Care Agency. “Home Health Care Agency”
means a hospital or other organization approved by the Administrative Services
Provider:

  (a)   which is licensed or certified under a public health law or a similar
law to provide home health care services; or     (b)   which is recognized as a
home health care agency by Medicare.

1.31   Home Health Care Plan. “Home Health Care Plan” means a program prescribed
by a Physician, approved in advance in writing by the Administrative Services
Provider, and periodically reviewed by a Physician, together with such
Physician’s certification that the medical condition of the Participant or
covered Dependent and the proper treatment of the specific condition would
require confinement in a hospital or skilled nursing facility in the absence of
the services and supplies provided as part of the Home Health Care Plan. The
Home Health Care Plan shall further certify that the Participant or covered
Dependent requires, on an intermittent basis, skilled nursing or skilled
physical, occupational, or speech therapy.   1.32   Hospice Care Facility.
“Hospice Care Facility” means a facility approved by the Administrative Services
Provider which is:

  (a)   a free-standing facility fully staffed and equipped to provide for the
needs of the terminally ill, or     (b)   a program organized for the purpose of
providing referral service for patients and/or relatives of the patient in a
home setting, or

- 11 -



--------------------------------------------------------------------------------



 



  (c)   an in-hospital facility which is part of a licensed hospital but
designated by the hospital as a Hospice Unit or is an adjacent facility,
administered by the hospital and designated as a Hospice Unit.

1.33   Hospice Care Program. “Hospice Care Program” means a plan for hospice
care which is a centrally coordinated program of Medically Necessary home
health, outpatient and/or inpatient services provided by an interdisciplinary
team and directed by a Physician. Such program must be:

  (a)   prescribed by the attending Physician and approved in advance by the
Administrative Services Provider, and     (b)   based on a statement by the
Physician documenting the patient’s diagnosis and indicating the life expectancy
of the patient is six months or less, and     (c)   treatment which consists of
palliative care only.

1.34   Legend Drug. “Legend Drug” means a prescription drug (any medical
substance, the label of which under the Federal Food, Drug and Cosmetic Act, is
required to bear the legend: “Caution: Federal Law prohibits dispensing without
prescription”).   1.35   Maintenance Drug. “Maintenance Drug” means a Legend
Drug that is prescribed for an ongoing period of time.   1.36   Maximum
Aggregate Benefit. “Maximum Aggregate Benefit” means the maximum amount the
Company shall be obligated to pay with respect to Covered Medical Expenses and
Covered Drugs incurred on account of an individual under this Plan or a Prior
Plan, including any payments made from a voluntary employees’ beneficiary
association (“VEBA”) or other trust, if applicable.   1.37   Medical Expense
Contributions. “Medical Expense Contributions” shall mean with respect to a
Retired Employee, Dependent Spouse (for Groups IIB, V and VI) and a Surviving
Spouse the contributions which shall be required for coverage as set forth in
Section 3.   1.38   Medical Plan Choice. “Medical Plan Choice” means a Medical
Plan Choice made available to participants under the Active Plan.

- 12 -



--------------------------------------------------------------------------------



 



1.39   Medically Necessary. A “Medically Necessary” service or supply is one
prescribed by a Physician for the diagnosis or treatment of a sickness or injury
and is generally accepted, and in use by, the medical community in the United
States as appropriate and effective for the condition being treated or
diagnosed. Whether a service or supply is Medically Necessary will be determined
based on, and consistent with, standards established by the Administrative
Services Provider. Such standards shall be developed by the Administrative
Services Provider, in part, with consideration as to whether the service or
supply meets all of the following criteria:

  (a)   it is medically appropriate and necessary to meet the basic health needs
of the patient;     (b)   it is rendered in the most cost-efficient manner and
type of setting appropriate for the delivery of the health service;     (c)   it
is consistent in type, frequency and duration of treatment with scientifically
based guidelines of national medical, research or health care coverage
organizations or governmental agencies;     (d)   it is consistent with the
diagnosed condition;     (e)   it is required by the Physician for reasons other
than the comfort or convenience of the patient; and     (f)   it is of
demonstrated medical value.

    A procedure or treatment shall not be Medically Necessary solely because
(i) a Physician has performed or prescribed it, or (ii) it is the only treatment
for a particular injury or illness. A determination by the Administrative
Services Provider that a service or supply is not Medically Necessary may apply
to the entire service or supply, or any portion of it.   1.40   Medicare.
“Medicare” shall mean the Health Insurance for the Aged Act of the United
States, Title XVIII of the Social Security Act, or any successor statute, as
amended from time to time.

- 13 -



--------------------------------------------------------------------------------



 



1.41   Medicare Eligible Participant. “Medicare Eligible Participant” shall mean
any Retired Employee, Dependent Spouse, or Surviving Spouse who is eligible for
benefits under Medicare, but excluding any such individual who is eligible for
benefits under Medicare solely as a result of disability.   1.42   Monsanto
Company. “Monsanto Company” shall mean the company that was created on
February 9, 2000, under the name “Monsanto Ag”, as a wholly-owned subsidiary of
Pharmacia Corporation, and changed its name to Monsanto Company on March 31,
2000.   1.43   Nonparticipating Provider. “Nonparticipating Provider” means a
Provider who has not entered into an agreement with the prescription drug
Administrative Services Provider to provide Covered Drugs.   1.44   Open
Enrollment Period. “Open Enrollment Period” shall mean the Open Enrollment
Period established by the Plan Administrator.   1.45   Participant.
“Participant” shall mean for any Plan Year, a Retired Employee or a Dependent
Spouse (for Groups IIB, V and VI) or Surviving Spouse who has elected to be
covered under the Plan and who has paid the required Medical Expense
Contribution in the time and manner specified in the Plan. The term Participant
shall also include any Retired Employee who remains covered by the life
insurance benefits provided under the Plan, regardless of whether such Retired
Employee has elected to be covered under the Plan’s medical and drug benefits.  
1.46   Participating Provider. “Participating Provider” means a Provider who has
entered into an agreement with the prescription drug Administrative Services
Provider to provide Covered Drugs and to be reimbursed therefore pursuant to the
terms of such agreement.   1.47   Pension Plan. “Pension Plan” shall mean the
Solutia Inc. Employees’ Pension Plan and any successors thereto.   1.48  
Pharmacia Corporation. “Pharmacia Corporation” shall mean the Delaware
corporation formerly known as Monsanto Company which effective September 1, 1997
distributed all of the outstanding shares of the Company as a dividend to its
stockholders, which subsequently changed its name to Pharmacia Corporation and
which subsequently was acquired by and merged into Pfizer Inc.

- 14 -



--------------------------------------------------------------------------------



 



1.49   Pharmacy. “Pharmacy” means a licensed establishment where prescription
drugs are dispensed by a pharmacist licensed under the laws of the state wherein
the pharmacist practices.   1.50   Physician. “Physician” means any doctor of
medicine or doctor of osteopathy who is legally qualified and licensed to
practice medicine or surgery or osteopathic medicine or surgery at the time and
place services are rendered.   1.51   Plan. “Plan” shall mean this 2008 Retiree
Welfare Plan, as amended from time to time to the extent permitted under
Section 16.   1.52   Plan Year. “Plan Year” shall mean the calendar year.   1.53
  Prescription Order. “Prescription Order” means a prescriber’s lawful written,
electronic, or verbal order for a Legend Drug.   1.54   Prior Plan. “Prior Plan”
shall mean any plan maintained by the Company or the Pharmacia Corporation or
any Employer on or before February 28, 2008 which provided medical benefits to
retirees of any Employer.   1.55   Provider. “Provider” means any duly licensed
Pharmacy, Physician, or any other person or organization legally licensed to
dispense drugs.   1.56   Psychologist. “Psychologist” means any person who meets
one of the following qualifications:

  (a)   If practicing in a state where statutory licensure or certification of
psychologists exists, the person holds a valid credential (as legally specified)
for such practice,     (b)   If practicing in a state where statutory licensure
or certification of psychologists does not exist, but where valid non-statutory
(professional) certification is established by the jurisdiction’s recognized
psychologist association, the person holds such certification,     (c)   If
practicing in a state where neither statutory nor non-statutory licensure
exists, the person holds a statement of qualification by a committee established
for the purpose by the jurisdiction’s recognized psychological association or,
in the absence of such a committee, the person holds a diploma in the
appropriate specialty awarded by the American Board of Examiners in Professional
Psychology.

- 15 -



--------------------------------------------------------------------------------



 



1.57   Reasonable and Customary. A charge or expense is “Reasonable and
Customary” if the Administrative Services Provider determines that the charge or
expense is no greater than the lowest of: (a) the usual charge by the health
care provider for the same or similar item or service, (b) the usual charge of
most other health care providers with similar training and experience in the
same geographic area for the same or a similar item, or (c) the actual charge
for the item.   1.58   Retired Employee. “Retired Employee” means an individual
who:

  (a)   is a member of Groups IA, IB, IIA, IIB, IIIA, IIIB, IV, or V, and who;

  (i)   retired from employment with an Employer and who at the time of
retirement has attained at least age 55 years of age and had accrued at least
10 years of Service while eligible to participate in the Active Plan or a Prior
Plan and who was eligible to participate in the Active Plan or a Prior Plan on
the day before retirement;     (ii)   at the time of retirement had attained at
least 50 years of age, who had accrued at least 10 years of Service, whose age
and years of Service equal or exceed 65, who elected to retire under the 1997/98
Special Program, the 1998 Special Program or the 1999 Special Program and who
was eligible to participate in the Active Plan or a Prior Plan on the day before
retirement;     (iii)   at the time of retirement had attained at least 50 years
of age, who had accrued at least 10 years of Service and who is eligible to
participate in this Plan under the applicable terms of the Solutia Inc.
Separation Pay Plan;     (iv)   was Disabled and who satisfied the requirements
of paragraph (i), (ii) or (iii) on the earlier of the date he was no longer
eligible to receive disability benefits under the applicable disability income
plan or the date he began receiving distributions from the applicable Pension
Plan;     (v)   retired from employment with an Employer, who at retirement was
at least 50 year of age and had 10 or more years of Service and who was eligible
to participate in the Active Plan or a Prior Plan on the date before retirement
and who did not meet the requirements of (i), (ii), (iii), or (iv) above.

  (b)   effective January 1, 2002, is a member of Group VI and who separated or
retired from employment with an Employer and who:

- 16 -



--------------------------------------------------------------------------------



 



  (i)   was hired prior to January 1, 1999 and at the time of retirement had
attained at least age 55 and had accrued at least 10 years of Service while
eligible to participate in the Active Plan or a Prior Plan and who was eligible
to participate in the Active Plan or the Prior Plan on the day before
retirement;     (ii)   was hired prior to January 1, 1999 and at the time of
separation from service had attained at least age 50 and had accrued at least
10 years of Service while eligible to participate in the Active Plan or a Prior
Plan and who was separated from service under the applicable terms of the
Company Separation Pay Plan;     (iii)   was hired prior to January 1, 1999 and
who was Disabled and who satisfied the requirements of paragraphs (i) or (ii) on
the earlier of the date he was no longer eligible to receive disability benefits
under the applicable disability income plan or the date he began receiving
distributions from the applicable Pension Plan;     (iv)   prior to September 1,
2004, at separation from service is at least 50 years of age and has accrued at
least 10 years of Service and who was eligible to participate in the Active Plan
or a Prior Plan on the day before separation and who did not meet the
requirements of (i), (ii), or (iii) above, whereby the individual must pay the
full cost of coverage hereunder until he attains age 65, at which time his
coverage under the Plan will end;     (v)   retires from employment with Flexsys
LLC and who had attained at least 50 years of age and accrued at least 10 years
of Service with Flexsys LLC and Pharmacia Corporation at the date of retirement
and who was eligible to participate in an Active Plan at the time such person
was transferred to Flexsys LLC on April 30, 1995 and who was at least 50 years
of age at the time of the transfer;

- 17 -



--------------------------------------------------------------------------------



 



  (vi)   enrolls in the Plan and had attained at least 55 years of age and 10 or
more years of Service with Astaris LLC and the Company and who was eligible to
participate in an Active Plan at the time such person was transferred to Astaris
LLC on April 1, 2000 and who was at least 45 years of age at the time of the
transfer;

or

  (c)   effective September 1, 2004, is a member of Group VI and was hired prior
to January 1, 1999 and who prior to October 31, 2016:

  (i)   retires from employment with an Employer no later than age 65 and who at
the time of retirement has attained at least age 60 and has accrued at least
15 years of Service while eligible to participate in the Active Plan or a Prior
Plan and who was eligible to participate in the Active Plan or a Prior Plan on
the day before retirement;     (ii)   both attains at least 55 years of age and
has accrued at least 10 years of Service on or before December 31, 2006, and
retires from employment with an Employer no later than age 65 while eligible to
participate in the Active Plan or a Prior Plan and who was eligible to
participate in the Active Plan or a Prior Plan on the day before retirement;    
(iii)   both attains at least 55 years of age and has accrued at least 10 years
of Service on or before retiring from employment and whose age plus years of
Service as of December 31, 2006 are equal to or greater than 75, and who retires
from employment with an Employer no later than age 65 while eligible to
participate in the Active Plan or a Prior Plan and who was eligible to
participate in the Active Plan or a Prior Plan on the day before retirement;    
(iv)   was Disabled and who satisfied the requirements of paragraph (i), (ii),
or (iii) on the earlier of the date he was no longer eligible to receive

- 18 -



--------------------------------------------------------------------------------



 



      disability benefits under the applicable disability income plan or the
date he began receiving distributions from the applicable Pension Plan;     (v)
  on or before December 31, 2006, retires from employment with Flexsys and who
at retirement is at least 50 years of age and has accrued at least 10 years of
Service with Flexsys and Pharmacia Corporation and who was eligible to
participate in an Active Plan at the time such person was transferred to Flexsys
on April 30, 1995 and who was at least 50 years of age at the time of the
transfer;     (vi)   effective January 1, 2007, retires from employment with
Flexsys no later than age 65 and who at the time of retirement has attained at
least age 60 and has accrued at least 15 years of Service with Flexsys and
Pharmacia Corporation and who was eligible to participate in an Active Plan at
the time such person was transferred to Flexsys on April 30, 1995 and who was at
least 50 years of age at the time of the transfer;     (vii)   enrolls in the
Plan and who had attained as of November 4, 2005 at least 55 years of age and 10
or more years of Service with Astaris LLC and the Company and who was eligible
to participate in an Active Plan at the time such person was transferred to
Astaris LLC on April 1, 2000 and who was at least 45 years of age at the time of
the transfer;     (viii)   effective January 1, 2005, an Employee who attains
age 53 as of January 1, 2005 and who thereafter is involuntarily separated from
service under the applicable terms of the Company Separation Pay Plan having
attained 10 years of Service as of his separation date; or     (ix)   effective
January 1, 2005, upon attainment of age 55, an Employee whose sum of age plus
years of Service as of January 1, 2007 equals or exceeds 75 (“Combo 75”) and who
was involuntarily separated from service under the applicable terms of the
Company Separation Pay Plan having attained age 50 as of his separation date.

- 19 -



--------------------------------------------------------------------------------



 



    Notwithstanding any other provision of this Plan, an Employee who is not
covered by a collective bargaining agreement and hired or rehired on or after
January 1, 1999 shall not be a Retired Employee. For this purpose, an Employee
who became an Employee as a result of a corporate transaction that was effected
on or after January 1, 1999, and/or who was never offered or eligible for
retiree welfare benefits from the Company, shall be deemed to have been hired
after January 1, 1999.   1.59   Retiree Liaison Committee. “Retiree Liaison
Committee” means the three person liaison committee appointed pursuant to the
Retiree Settlement.   1.60   Service. “Service” shall include all vesting
service as such term is defined in the Pension Plan. Service shall exclude all
service as a leased employee (as defined in Code Section 414(n)) and all service
in a position designated by the Company or an Employer as an independent
contractor position regardless of whether such designation is subsequently
determined by a court or agency to have been erroneous or improper. With respect
to an Employee who transferred from the Company to Astaris LLC at the time of
the formation of Astaris LLC and who was at least 45 years old at the time of
the transfer, Service shall include years of service with Astaris LLC but not
beyond the closing of the sale of Astaris LLC to Israel Chemicals Limited on
November 4, 2005.   1.61   Spell of Illness. “Spell of Illness” shall have the
same meaning as such term has under Medicare.   1.62   Spouse. “Spouse” shall
mean a Retired Employee’s lawful opposite sex spouse.   1.63   Subsidiary.
“Subsidiary” shall mean any subsidiary or affiliate of the Company, at least 80
percent of the stock of which is controlled by the Company by application of
Code Sections 414(b) and 1563(a) or any subsidiary or affiliate of the Company
under “common control” with the Company by application of Code Section 414(c).  
1.64   Surviving Spouse. “Surviving Spouse” means (a) the Dependent Spouse at
the date of death of a Retired Employee or (b) the Spouse at the date of death
of an active Employee provided that the active Employee had attained at least
age 60 and had completed 15 years of Service while eligible to participate in
the Active Plan or a Prior Plan, or (c) the Spouse at the date of

- 20 -



--------------------------------------------------------------------------------



 



    death of a Disabled Employee who satisfied the requirements of Section 1.58
(a) on his or her date of death, or (d) the Dependent Spouse at the date of
death of an active Employee who satisfied the requirements of Section 1.58(b) or
(c) on his or her date of death. Notwithstanding the foregoing, Surviving Spouse
shall not include a Spouse who is eligible for coverage under the Active Plan as
an Employee or under this Plan as an Employee or a Retired Employee.   1.65  
Terminated for Misconduct. “Terminated for Misconduct” shall mean an Employee
has been involuntarily separated from employment after January 1, 2006 due to
his or her Misconduct. Misconduct includes but is not limited to acts of
embezzlement, or felonious violence against another person on Company property
or while representing the Company.

- 21 -



--------------------------------------------------------------------------------



 



SECTION 2
ELIGIBILITY AND EFFECTIVE DATES OF COVERAGE

2.1   Eligibility. Each Retired Employee shall be eligible for coverage under
this Plan on the first day he or she becomes a Retired Employee.       A
Surviving Spouse as defined in Section 1.64(b), (c) or (d) shall be eligible for
medical and drug coverage under this Plan on the date after coverage of such
Surviving Spouse under the Active Plan ends. If a Surviving Spouse was not
covered under the Active Plan, a Prior Plan or the Plan as of the date of the
death of the Retired Employee, such Surviving Spouse can elect coverage under
the Plan at any time, provided the Plan’s eligibility requirements are met.    
  Each eligible Dependent of a Retired Employee shall be eligible for medical
and drug coverage under this Plan on the date the Retired Employee becomes
eligible for coverage under the Plan and elects coverage for such individual.  
    Notwithstanding the foregoing, an individual who has incurred Covered
Medical Expenses and Covered Drug expenses that would result in benefits in
excess of the Maximum Aggregate Benefit or whose coverage under a Prior Plan has
ended under the terms of such Prior Plan will not be eligible for coverage.  
2.2   Effective Date of Coverage for Retired Employees and Surviving Spouses.
The medical and drug coverage under the Plan for an eligible Retired Employee or
Surviving Spouse shall commence on the effective date of an election to be
covered, made by the Retired Employee or Surviving Spouse in accordance with
this Plan and in the manner specified by the Plan Administrator and upon the
payment of any required Medical Expense Contribution in the time and manner
specified by the Plan Administrator.   2.3   Effective Date of Coverage for
Dependents. The medical and drug coverage under the Plan for an eligible
Dependent of a Retired Employee shall commence on the effective date of an
election of a Coverage Category which includes such Dependent made by the
Retired Employee in accordance with this Plan.

- 22 -



--------------------------------------------------------------------------------



 



2.4   Initial Election by a Retired Employee. A Retired Employee’s initial
election to be covered for medical and drug benefits under this Plan may be made
prior to the date he or she retires. If such election is made in the manner
specified by the Plan Administrator prior to the date of retirement, the
election shall be effective immediately upon retirement. If a Retired Employee
fails to make an election prior to retirement, such Retired Employee may elect
to be covered under the Plan only (i) during the Open Enrollment Period; or
(ii) in such other circumstances as the Plan Administrator shall specify. Any
election made during an Open Enrollment Period shall become effective as of the
first day of the next Plan Year. Any other election made shall become effective
on the date specified by the Plan Administrator.   2.5   Election by Surviving
Spouse. The initial election by a Surviving Spouse as defined in
Section 1.64(b), (c) or (d) to be covered under this Plan may be made (i) prior
to the date coverage under the Active Plan or a Prior Plan ends, or (ii) if the
Surviving Spouse was not covered under such Active Plan or a Prior Plan on the
date of the Retired Employee’s death, within 60 days from the date of death, or
(iii) during an Open Enrollment Period, or (iv) in such other circumstances as
the Plan Administrator shall specify. If such election is made before coverage
ends under the Active Plan or a Prior Plan, the election shall be effective on
the date such coverage ends. If the Surviving Spouse was not covered under the
Active Plan or a Prior Plan on the date of the Retired Employee’s death and
elects to be covered under the Plan within 60 days from the date of death, such
election shall be effective as of the day immediately following the date of
death. Any election made during an Open Enrollment Period shall become effective
as of the first day of the next Plan Year. Any other election made shall become
effective on the date specified by the Plan Administrator.   2.6   Election by
Dependent Spouse. Dependent Spouses of Retired Employees in Groups IIB, V and VI
may change elections during the Open Enrollment Period for themselves and any
Dependent child(ren), provided they otherwise meet eligibility requirements. Any

- 23 -



--------------------------------------------------------------------------------



 



    election made during an Open Enrollment Period shall become effective as of
the first day of the next Plan Year.   2.7   Change in Election. A Participant
may elect to cease to be a Participant or may change the Coverage Category or,
in the case of a Participant who is not a Medicare Eligible participant, the
Medical Plan Choice elected, only (a) during an Open Enrollment Period; or
(b) in such other circumstances as the Plan Administrator determines in its
discretion to be appropriate. A Surviving Spouse may elect to cover any
Dependent child(ren) under the Plan who were covered Dependents at the date of
the Retired Employee’s death.   2.8   Cessation of Participation in Medical Plan
Benefits. A Participant who elects to cease to be a Participant in the Plan’s
medical and drug benefits, who ceases to be a Participant in the Plan’s medical
and drug benefits due to attainment of the Maximum Aggregate Benefit or who
ceases to be a Participant in the Plan’s medical and drug benefits because of
the failure to pay the required Medical Expense Contribution shall not be
eligible thereafter to elect to become a Participant in the Plan’s medical and
drug benefits again. The preceding sentence shall not apply to a Participant who
has ceased to be a Participant in the Plan’s medical and drug benefits in order
to participate in an HMO offered by the Employer.   2.9   Dependent Elections. A
Retired Employee who elects not to cover an eligible Dependent at his initial
election to participate in the Plan shall thereafter be eligible to elect a
Coverage Category which includes such Dependent on a one-time only basis. Once a
Retired Employee covers an eligible Dependent under this Plan, the Dependent may
not again become eligible to participate if such coverage is subsequently
terminated. However, a Surviving Spouse may elect to participate in the Plan in
accordance with the terms of this Section even if the Retired Employee had not
previously elected to cover such Surviving Spouse.

- 24 -



--------------------------------------------------------------------------------



 



SECTION 3
MEDICAL EXPENSE CONTRIBUTIONS

3.1   Medical Expense Contribution. For each Plan Year, a Participant shall pay
an annual Medical Expense Contribution equal to the greater of either (i) or
(ii) below:

  (i)   20% of the Annual Cost Per Covered Group, or     (ii)   the applicable
Defined Dollar Limit Amount determined under Section 3.3.

3.2   Annual Cost. The Annual Cost Per Participant and Annual Cost Per Covered
Group shall be determined as set forth in this Section 3.2.

  (a)   The Annual Cost Per Covered Group for a Plan Year (the “Determination
Year”) shall be determined by adding together the Annual Cost Per Participant
for each covered person in the group. Multiple Dependent children covered by a
single Participant shall be considered one covered person for this purpose.    
(b)   The Annual Cost Per Participant for a Determination Year will be based
upon a projection of the Claims Costs for that year. The Annual Cost Per
Participant will be determined separately for Medicare Eligible Participants and
those Participants who are not Medicare Eligible Participants, both as
determined using the process set forth below in this Section 3.2.     (c)   The
benefits for Covered Medical Expenses and expenses for Covered Drugs (other than
those paid for Dependent child(ren)) (jointly referred to as “Claims Costs”) for
the group for up to three years preceding the year in which the projection is
being made (“Experience Years”) will be established by the Plan actuary. Where,
in the judgment of the Plan actuary, the experience of the group for which the
Annual Cost Per Participant is being determined does not provide a credible
basis for projecting Determination Year Claims Costs, the experience of Retired
Employees of the Company and the Employers who participate in another medical
benefits plan maintained by the Company may be included in the group.

- 25 -



--------------------------------------------------------------------------------



 



  (d)   The Claims Cost for each Experience Year will be projected to the
Determination Year using trend and Plan adjustment factors that the Plan actuary
determines are appropriate.     (e)   The average Claims Cost for each
Experience Year will be determined by dividing the projected amount determined
pursuant to the immediately preceding paragraph by the average number of
Participants and Dependent Spouses in the Experience Year. The average Claims
Cost for the Determination Year will be determined as the weighted average of
these average Claims Costs for each Experience Year. The weighting will be at
the judgment of the Plan actuary, but in no event will a year have a weighting
of less than 20%.     (f)   The Annual Cost Per Participant for the
Determination Year will be determined by augmenting the average Claims Cost for
the Determination Year by the reasonably estimated expenses expected to be
incurred in the administration of the Plan for the Determination Year. These
expenses shall include, but are not limited to, the following items, whether
performed internally or outsourced to others:

  •   systems necessary to administer the Plan;     •   retiree service center
costs;     •   adjudication and payment of claims;     •   pricing and other
financial analysis necessary for the management of the Plan; and     •  
expenses paid directly by Solutia associated with the VEBA trust established to
partially fund this Plan.

  (g)   The Annual Cost per Participant for a Dependent child or group of
Dependent children shall be equal to 40% of the Annual Cost Per Participant of a
Participant who is not a Medicare Eligible Participant.     (h)   The Annual
Cost Per Participant for a Dependent Spouse shall equal the Annual Cost Per
Participant.

- 26 -



--------------------------------------------------------------------------------



 



  (i)   The EBPC may modify this Section 3.2 with respect to Group VI to account
for changes in standard actuarial practices.

3.3   Defined Dollar Limit Amount. The Defined Dollar Limit Amount shall be the
difference between the Annual Cost Per Covered Group and the Defined Dollar
Limit applicable to a Covered Group.       The Defined Dollar Limit applicable
to a Covered Group with respect to a Retired Employee or Dependent Spouse (for
Groups IIB, V and VI) or Surviving Spouse who is not Medicare Eligible shall be
determined by the following table:

                 GROUPS IA, IB, IIA,        IIB, IIIA, IIIB, IV, V, COVERED
GROUP      and VI
Retiree Only
  $ 6,600  
Dependent Spouse or Surviving Spouse Only
  $ 5,100  
Retiree & Spouse (under 65)
  $ 11,700  
Retiree & Spouse (over 65)
  $ 7,950  
Retiree & Child(ren)
  $ 9,000  
Retiree, Spouse (under 65) & Child(ren)
  $ 14,100  
Retiree, Spouse (over 65) & Children
  $ 10,350  

    The Defined Dollar Limit applicable to a Covered Group with respect to a
Retired Employee or Surviving Spouse who is Medicare Eligible shall be
determined by the following table:

                                               GROUPS                      IIA,
IIB, IV, COVERED GROUP   GROUPS IA and IIIA   GROUPS IB and IIIB    V, and VI
Retiree Only
  $ 2,000     $ 1,800     $ 1,650  
Surviving Spouse Only
  $ 1,650     $ 1,475     $ 1,350  
Retiree & Spouse (under 65)
  $ 7,100     $ 6,900     $ 6,750  
Retiree & Spouse (over 65)
  $ 3,650     $ 3,275     $ 3,000  
Retiree & Child(ren)
  $ 4,400     $ 4,200     $ 4,050  
Retiree, Spouse (under 65) & Child(ren)
  $ 9,500     $ 9,300     $ 9,150  
Retiree, Spouse (over 65) & Children
  $ 6,050     $ 5,675     $ 5,400  

- 27 -



--------------------------------------------------------------------------------



 



    For an Employee who is not covered by a collective bargaining agreement and
who becomes a Retired Employee after December 31, 2002 or the Dependent Spouse
(for Groups IIB, V and VI) or Surviving Spouse of such a Retired Employee, the
applicable Defined Dollar Limit shall be the amount determined under the above
charts multiplied by a fraction, the numerator of which is the Retired
Employee’s complete years of Service (but no more than 25) and the denominator
of which is 25.   3.4   Medical Expense Contributions Equal to Cost.
Notwithstanding any other provision of the Plan to the contrary, a Retired
Employee described in Sections 1.58(a)(v) and 1.58(b)(iv) or the Dependent
Spouse (for Groups IIB, V and VI) or Surviving Spouse of such a Retired Employee
shall pay an annual Medical Expense Contribution equal to the Annual Cost Per
Participant for the Participant and any covered Dependents.   3.5   No
Adjustments. The Medical Expense Contribution will not be adjusted for Medicare
Eligible Participants who elect to participate in a Medicare Part D Plan
(PDP) in lieu of the coverage offered under this Plan.   3.6   Payments. The
Company shall require that the annual Medical Expense Contribution be paid in
equal monthly installments and may permit such payments to be made through (a) a
pension deduction, for those Participants who receive pension benefits from the
Company, or (b) payments to the Company, for those Participants who do not
receive pension benefits from the Company. The Participant may elect that any
such non-pension payments be made by automatic debit of the Participant’s bank
account.   3.7   Resolution Of Disputes Regarding Application of Methodology. If
a Retiree Liaison Committee has been appointed and is in existence, the Plan
Administrator shall give the Retiree Liaison Committee its final calculation of
a Participant’s required Medical Expense Contribution under Section 3 of this
Plan. If the Retiree Liaison Committee believes the calculation has not been
made correctly, it may object to a calculation. The Plan Administrator and the
Retiree Liaison Committee shall use their best efforts to negotiate in good
faith to resolve any objection to the calculation.

- 28 -



--------------------------------------------------------------------------------



 



    Members of the Retiree Liaison Committee are not ERISA fiduciaries. The
Retiree Liaison Committee shall have no obligation to any Participants or
beneficiaries to challenge the Plan Administrator’s calculation of a
Participant’s required Medical Expense Contribution under Section 3 of this
Plan, and the right of a Participant to challenge, through the claims procedures
of the Plan and, if applicable, litigation, the validity of any such calculation
shall not be in any way impaired or diminished by any failure of the Retiree
Liaison Committee to challenge such calculation. Any litigation by a Participant
challenging such a calculation can be brought only in the United States District
Court for the Eastern District of Missouri.

- 29 -



--------------------------------------------------------------------------------



 



SECTION 4
SCHEDULE OF MEDICAL AND DRUG BENEFITS

4.1   Schedule of Benefits for Participants Who Are Not Medicare Eligible.

  (a)   For Participants who are not Medicare Eligible Participants, Plan
medical and drug benefits shall be determined under the Active Plan and the
Medical Plan Choice elected by the Participant.     (b)   The Maximum Aggregate
Benefit for a Participant or a covered Dependent who is not a Medicare Eligible
Participant shall be the amount specified in the Active Plan, not to exceed
$1,500,000, less benefits paid for Covered Medical Expenses and Covered Drug
expenses under any plan maintained by Pharmacia Corporation, the Active Plan and
any Prior Plan, but only to the extent such expenses were counted toward the
maximum aggregate benefit under the terms of any such plan and in the
administration of any such plan. Provisions under the Active Plan or a Prior
Plan relating to reinstatement of the Maximum Aggregate Benefit shall also apply
to such Participant or Dependent. With respect to any member of a Class covered
by the Forsberg Settlement, the Maximum Aggregate Benefit for a Participant or a
covered Dependent who is not a Medicare Eligible Participant shall be
$1,500,000.     (c)   If coverage on account of a Participant or covered
Dependent who is not a Medicare Eligible Participant ceases because covered
expenses in excess of the Maximum Aggregate Benefit have been incurred under the
Active Plan or a Prior Plan and such person later becomes a Medicare Eligible
Participant, coverage shall be reinstated when the person becomes a Medicare
Eligible Participant.

4.2   Schedule of Benefits for Medicare Eligible Participants.

  (a)   For Medicare Eligible Participants, the following medical and drug
Schedule of Benefits shall apply:

- 30 -



--------------------------------------------------------------------------------



 



SCHEDULE OF BENEFITS

          Individual Deductible Amount per Plan Year   50% of Medicare Part A
Deductible
Covered Proportion (except where otherwise specifically stated in this Plan)
    80 %
 
       
Retail Prescription Drugs Co-Payment Amount (up to 30 day supply)
  Participant pays 20% up to a $50 maximum per prescription or refill
 
       
Mail Order Prescription Drugs Co-Payment Amount (up to 90 day supply)
  Participant pays 20% per prescription or refill
 
       
Individual Maximum Aggregate Benefit
  $ 65,000  

  (b)   The Individual Maximum Aggregate Benefit shall apply only with respect
to medical or drug expenses incurred after a Participant or covered Dependent
becomes a Medicare Eligible Participant. Covered expenses incurred under a Prior
Plan shall count, but only to the extent such expenses were counted toward a
maximum aggregate benefit as a Medicare Eligible Participant under the terms of
such Prior Plan and in the administration of such Prior Plan. Any expenses for
mental health or substance abuse treatment incurred after January 1, 1995 and
before January 1, 1998, under a Prior Plan shall not count.     (c)   The
Company shall notify Medicare Eligible Participants when the medical and
prescription drug expenses applied toward the Individual Maximum Aggregate
Benefit exceed 60 percent and 85 percent of the total Individual Maximum
Aggregate Benefit. Such notices shall include a summary of medical and
prescription drug expenses applied toward the Individual Maximum Aggregate
Benefit through December 31, 2001, and annual amounts applied thereafter.

4.3   Benefits for Mental Health or Substance Abuse.

  (a)   If any services are rendered for psychiatric or psychological treatment,
consultation because of a mental or nervous condition, or treatment of substance
abuse for a Medicare Eligible Participant, benefits shall be determined under
the following Schedule of Benefits below:

- 31 -



--------------------------------------------------------------------------------



 



     
Covered Proportion for Office Visit
  50% of first $80 per visit
 
   
Covered Proportion for Hospital Visit
  50% of first $500 per day less a $250 per stay co-pay
 
   
Individual Annual Benefit (Inpatient)
  30 days
 
   
Individual Maximum Annual Benefit (Outpatient)
  20 office visits
 
   
Individual Maximum Lifetime Substance Abuse Treatments
  2 courses of treatment (including treatments under the Active Plan or a Prior
Plan)

  (b)   A second course of substance abuse treatment is covered only if there
are at least 30 treatment-free days between the first and second course of
treatment. If this coverage is exhausted, further substance abuse coverage is
limited to acute hospital care for detoxification and 30 additional outpatient
visits. If the Participant or covered Dependent has not incurred Covered Medical
Expenses for treatment of substance abuse as provided in this Section for a
period of at least five years, full substance abuse coverage as described in
this Section shall be reinstated.

4.4   Sterilization Reversal Benefits. For any medical expenses incurred in
connection with any reversal of a sterilization procedure, not deemed to be
Medically Necessary by the Administrative Services Provider, a Covered
Proportion of 50% shall be used with respect to such expenses. Reversal of a
sterilization procedure, not deemed to be Medically Necessary by the
Administrative Services Provider, shall be limited to one per lifetime. For
purposes of determining whether a Medicare Eligible Participant has reached the
limit described in the preceding sentence, reversal of a sterilization procedure
under a Prior Plan or a medical plan maintained by Pharmacia Corporation or the
Active Plan not deemed to be “medically necessary,” and performed after
December 31, 1995 shall count.

4.5   Maximum Aggregate Benefit. A Participant’s or covered Dependent’s coverage
shall automatically cease when Covered Medical Expenses and expenses for Covered
Drugs

- 32 -



--------------------------------------------------------------------------------



 



    are incurred on account of the Participant or covered Dependent in an
aggregate amount such that the Maximum Aggregate Benefit will be payable under
the Plan.

4.6   Requirements of Minimum Hospital Stays Following Childbirth.
Notwithstanding any provision of the Plan or Supplement hereto to the contrary,
the following provisions shall apply:

  (a)   The length of any hospital stay in connection with childbirth for the
mother or newborn child with respect to which eligible expenses are covered
under the Plan shall be at least 48 hours following a normal vaginal delivery,
or at least 96 hours following a caesarean section; provided, however, that any
such hospital stay may be of a shorter duration than the foregoing 48 or 96
hours in any case in which the decision to discharge the mother or newborn child
prior to the expiration of the minimum length of stay otherwise required is made
by an attending health care provider in consultation with the mother.

- 33 -



--------------------------------------------------------------------------------



 



SECTION 5
MEDICAL AND DRUG BENEFITS

5.1   Benefit Provisions for Participants Who Are Not Medicare Eligible. If a
Participant incurs on account of himself or herself, or on account of a
Dependent while such Dependent is covered under the Plan, Covered Medical
Expenses and/or Covered Drug expenses during any Plan Year, the Company shall
pay benefits subject to the terms and limitations of the Active Plan and the
Medical Plan Choice elected by the Participant. Notwithstanding the preceding,
this Section shall not apply to any Participant or covered Dependent who is a
Medicare Eligible Participant.       The amount of benefits paid by the Company
shall be subject to the Maximum Aggregate Benefit applicable to a Participant
who is not Medicare Eligible as specified in the Active Plan.      
Notwithstanding any other provision of this Plan, effective January 1, 2007 for
Retired Employees, Dependent Spouses and Surviving Spouses in Groups IIB, V, and
VI, coverage hereunder for such individual shall cease upon the earlier of
(a) the individual becoming a Medicare Eligible Participant, or (b) October 31,
2016. Thus, no such individual who becomes covered hereunder shall in any event
be eligible for coverage after January 1, 2007 after attaining age 65 (or, if
earlier, October 31, 2016). Dependent children’s coverage shall end the later of
(a) the earlier of the date the Retired Employee attains age 65 or dies or
(b) the earlier of the date the Dependent Spouse or Surviving Spouse attains age
65 or dies. In no event will coverage for Dependent children continue after
October 31, 2016.   5.2   Benefit Provisions for Medicare Eligible Participants.
If a Medicare Eligible Participant incurs on account of himself or herself
Covered Medical Expenses during any one Plan Year which are in excess of the
Deductible Amount for such Plan Year, the Company shall pay benefits subject to
the terms and limitations of the Plan in an amount determined under the
following formula:

- 34 -



--------------------------------------------------------------------------------



 



CP x (CME- DA)
CP = Covered Proportion
CME = Covered Medical Expenses
DA = Deductible Amount

    The Covered Proportion shall be the percentage specified in the Schedule of
Benefits in Section 4.2 or other applicable provision of this Plan or any
Supplement to this Plan. Notwithstanding the foregoing, the amount of benefits
paid by the Company shall be subject to the Maximum Aggregate Benefit applicable
to a Medicare Eligible Participant as specified in the Schedule of Benefits in
Section 4.2.

- 35 -



--------------------------------------------------------------------------------



 



SECTION 6
COVERED MEDICAL AND DRUG EXPENSES AND EXCLUSIONS

6.1   Covered Medical Expenses. “Covered Medical Expenses” with respect to a
Participant or covered Dependent who is not a Medicare Eligible Participant
shall be determined under the Active Plan. “Covered Medical Expenses” with
respect to a Participant or covered Dependent who is a Medicare Eligible
Participant shall mean Reasonable and Customary charges incurred for the types
of Medically Necessary services specified below, other than those listed in
Section 6.2, rendered to the Medicare Eligible Participant or covered Dependent,
as the case may be, and which are performed or prescribed by a Physician.

  •   Hospital room and board and other hospital services required for medical
or surgical care or treatment excluding any charges for such services in excess
of the inpatient hospital deductible amount, as promulgated in accordance with
Medicare, in any Spell of Illness with respect to each person, except as
provided below in this Section 6.1.     •   Hospital room and board, excluding
(i) charges for the first 60 days of any Spell of Illness, except as provided in
the preceding item, (ii) charges in excess of one-half of the inpatient hospital
deductible amount, as promulgated in accordance with Medicare, per day during
the 61st day through the 90th day of any Spell of Illness, and (iii) charges for
room accommodations in excess of the hospital’s most common semi-private room
rate per day.     •   Other hospital services required for medical or surgical
care or treatment and received subsequent to the 90th day of any Spell of
Illness and during the period for which benefits on account of room and board
are payable under the Plan.     •   Cost of the first three pints of whole blood
during any Spell of Illness.     •   Services of registered graduate nurses
including services of a licensed practical nurse (L.P.N.) when the services of a
registered nurse (R.N.) are not available and

- 36 -



--------------------------------------------------------------------------------



 



      the Physician in charge of the case certifies that such services are
Medically Necessary.

  •   Services of psychiatrists in connection with treatment of mental illness,
disorder or disease.     •   Hospice and home health care services described in
Sections 8 and 9, and skilled nursing facility services of the type covered by
Medicare.     •   Services for which benefits are provided under Part B of
Medicare, excluding 80% of the charges for such services in excess of the
deductible amount under Part B with respect to each person.

6.2   Exclusions. Except as may be provided in Section 6.1 above or any
applicable Supplement to this Plan, expenses incurred by a Medicare Eligible
Participant for any of the following shall in no event be considered Covered
Medical Expenses:

  •   Medical examinations or laboratory tests for checkup purposes where not
incident and necessary to treatment of injury or illness.     •   Any services
received by the Medicare Eligible Participant because of any injury arising out
of or in the course of any employment for wage or profit or any sickness
entitling him to benefits under any workers’ compensation or occupational
disease law.     •   Any hospital, surgical, mental health, and medical
services, and any related services and institutional confinement, to the extent
that such services or confinement are available under any plan or program
established pursuant to the laws or regulations of any government or under any
plan or program in which any government participates other than as an employer.
In the case of any person who is not enrolled for all coverage for which he or
she has become eligible under any such plan or program, services, confinement
and payments available will nevertheless include all benefits to which he or she
would be entitled if he or she were enrolled for all such coverage. The term
“plan or program” includes, in the

- 37 -



--------------------------------------------------------------------------------



 



      case of Medicare, Parts A and B. The term “any government” includes the
federal, state, provincial, or local government or any political subdivision
thereof of the United States or any other country. For purposes of this Plan, a
person residing outside of the United States shall be deemed to be eligible for
Medicare, Parts A and B, if such person would be eligible for such coverage if
he or she was residing in the United States. This provision is subject to any
provision or regulation of such plan or program which requires that covered
benefits be utilized before benefits are available thereunder.

  •   Any services received as a result of injury or sickness due to any act of
war, declared or undeclared, invasion or armed aggression, which act shall have
occurred after the effective date of coverage.     •   Any services for which
there is no cost to the Medicare Eligible Participant or which are provided by
any medical, surgical, or hospital plan which the Company (or any company
subsidiary to or affiliated with the Company) contributes to or otherwise
sponsors.     •   Any service or supply which is experimental or investigational
in terms of generally accepted medical standards. An experimental service or
supply is one that has been applied primarily in a laboratory setting. An
investigational service or supply is one that has been applied to human subjects
because it has a theoretically rational basis or it has shown promise in
preliminary study. In either case, no final conclusion has been reached
concerning the efficiency and/or effectiveness of the service or supply, nor has
a specific role in clinical evaluation, management or treatment been defined for
the service or supply.     •   Any service or supply which is not Medically
Necessary.

For the purposes of the coverage evidenced herein, an expense is incurred on the
date the service or supply for which the charge is made was received or
rendered.

- 38 -



--------------------------------------------------------------------------------



 



6.3   Covered Drug Expenses. “Covered Drug Expenses” with respect to a
Participant or covered Dependent who is not a Medicare Eligible Participant
shall be determined under the Active Plan. “Covered Drug Expenses” means, with
respect to a Medicare Eligible Participant, Contracted Amounts or Reasonable and
Customary charges incurred for the types of Medically Necessary services
specified below, other than those listed under Section 6.4, rendered to the
Medicare Eligible Participant, as the case may be, and which are prescribed by a
Physician.       If, as a result of a non-occupational illness or a
non-occupational injury, any Covered Drug is furnished to a Medicare Eligible
Participant subject to the terms, limitations and exclusions of this
Section 6.3:

  (a)   if the Covered Drug is furnished by a Participating Provider, the Plan
will pay to the Participating Provider the cost of the Covered Drug as
established by the agreement between the Participating Provider and the
prescription drug Administrative Services Provider in excess of the Co-Payment
Amount and the Participating Provider will not charge the Participant or covered
Dependent any amount that exceeds the Co-Payment Amount subject to Subsection
(c) of this Section 6.3.     (b)   if the Covered Drug is furnished by a
Nonparticipating Provider, the Plan will pay to the Participant the amount by
which the Participating Provider Contracted Amount of the Covered Drug exceeds
the Co-Payment Amount, subject to Subsection (c) of this Section 6.3.     (c)  
if the Medicare Eligible Participant obtains a Brand Name Drug when a Generic
Drug is available, the Participant or covered Dependent will pay both the
Co-Payment Amount applicable to the Generic Drug and the difference between the
cost of the Brand Name Drug and the Generic Drug.

6.4   Exclusions. No benefits shall be payable under this Plan for the
following:

- 39 -



--------------------------------------------------------------------------------



 



  (a)   the charge for any Covered Drug furnished to a Medicare Eligible
Participant prior to the date such person becomes covered under the Plan.    
(b)   any charge for contraceptive devices, therapeutic devices or appliances,
support garments, drugs sold over the counter (regardless of whether or not
furnished pursuant to a Prescription Order) and other non-medicinal substances
(except diabetic testing agents) regardless of their intended use.     (c)   any
charges for drugs other than Covered Drugs or for administration of a Covered
Drug or injection of insulin, and any charges not directly related and necessary
to the dispensing of a Covered Drug.     (d)   the charge for a quantity of a
Covered Drug in excess of the amount normally prescribed by Physicians. In no
event will payment be made at the retail Pharmacy level for greater than a
30-day supply of a Covered Drug or at the Mail Order Pharmacy level for greater
than a 90-day supply of a Covered Drug.     (e)   any Covered Drug furnished
pursuant to a Prescription Order filled in excess of the number specified by the
Physician in such order, or any such refill dispensed after one year from the
date of the Prescription Order.     (f)   any charge for a Covered Drug for
treatment of a condition not within the scope of the Physician’s license.    
(g)   any charge for drugs or medicine labeled: “Caution — limited by Federal
Law to investigational use”, or experimental drugs.     (h)   any Covered Drug
that is not Medically Necessary.     (i)   any Covered Drug received as a result
of any illness or injury due to an act of war or a warlike action in time of
peace.     (j)   the charge for any Covered Drug which is consumed at the time
and place the Prescription Order is filled.

- 40 -



--------------------------------------------------------------------------------



 



  (k)   drugs covered by another plan that would have primary responsibility for
coverage as determined under the Plan’s coordination of benefits rules,
including any Medicare Part D Plan.

6.5   Mail Order Prescription Drug Program. Claims for covered Maintenance Drugs
shall be paid only if the Prescription Order is filled through the Mail Order
Prescription Drug Program by following the procedures established by the Plan
Administrator. Notwithstanding anything to the contrary in this Section, the
provisions of this Section 6.5 shall apply to any Prescription Order filled
through the Mail Order Prescription Drug Program.       Up to a 90-day supply of
the covered Maintenance Drug shall be eligible for coverage if filled within one
year of the original date of the Prescription Order. Claims for the initial
supply and one 30-day refill shall be eligible for coverage if filled by a
retail pharmacy.       Notwithstanding anything to the contrary in this Plan,
the Company may discontinue the Mail Order Prescription Drug Program at any
time.   6.6   Coordination with Medicare Part D. This Plan is not a “secondary”
Plan with respect to prescription drugs provided under a Medicare Part D Plan. A
Participant or Dependent Spouse who elects to enroll in a Medicare Part D Plan
will not be eligible for reimbursement of Covered Drug expenses under this Plan.

- 41 -



--------------------------------------------------------------------------------



 



SECTION 7
PRE-ADMISSION CERTIFICATION AND CONCURRENT REVIEW
A Participant or covered Dependent who is not a Medicare Eligible Participant
shall be subject to the Pre-Admission Certification and Concurrent Review
Requirements (and other similar requirements) applicable to a Participant in the
Active Plan who is covered under the same Medical Plan Choice. This paragraph
shall not apply to a Medicare Eligible Participant.
Prior to any scheduled hospital admission (other than for mental health and
substance abuse treatment) of any Medicare Eligible Participant or covered
Dependent (in the case of an emergency admission, within one working day or as
soon as practicable after hospital admission), the Administrative Services
Provider must certify that the admission is Medically Necessary. Confinement
beyond the period originally certified must also be reviewed in advance with the
Administrative Services Provider to confirm that continued confinement is
Medically Necessary.
All room and board and attending Physician charges resulting from days of
hospital confinement which are not pre-certified as Medically Necessary by the
applicable Administrative Services Provider: (a) for a hospital confinement that
is not for mental health or substance abuse, Covered Medical Expenses shall only
be covered at 50%, and (b) for a hospital confinement that is for the treatment
of mental health or substance abuse, shall be excluded from Covered Medical
Expenses under this Plan. In the event of a disagreement between the attending
Physician and the Administrative Services provider, an appeal mechanism shall be
provided by the Administrative Services Provider. If the disagreement remains
unresolved, the Medicare Eligible Participant may request independent review,
which shall be provided by a state Professional Review Organization or by a
panel provided by the local medical society.

- 42 -



--------------------------------------------------------------------------------



 



SECTION 8
HOSPICE CARE BENEFITS

8.1   Hospice Care Benefits. When prescribed by a Physician and approved by the
Administrative Services Provider, and subject to the terms and conditions listed
below, Covered Hospice Care Benefits on behalf of a Medicare Eligible
Participant shall be Covered Medical Expenses under the Plan.       The Plan
will pay Covered Hospice Care Benefits for services or supplies incurred:

  (a)   on account of a Participant or covered Dependent who is enrolled in a
recognized and approved Hospice Care Program; and     (b)   for counseling of
covered Dependents;

provided, the services are approved by the attending Physician and are part of,
as well as billed through, the approved Hospice Care Program.

8.2   Services Or Supplies Which Are Covered Hospice Care Benefits. The
following types of Hospice services and supplies are Covered Hospice Care
Benefits:

  (a)   room and board in a Hospice Care Facility approved by the Administrative
Services Provider, but not any charge per day over the Hospice’s most common
semi-private room rate;     (b)   other Hospice services or supplies required
for palliative care;     (c)   supplies including, but not limited to,
medicines, medical supplies, drugs and rental (or purchase, if more cost
effective) of durable equipment;     (d)   intermittent skilled nursing care
provided by either a Registered Nurse or a Licensed Practical Nurse;     (e)  
health care provided by a home health aide;

- 43 -



--------------------------------------------------------------------------------



 



  (f)   counseling for the patient after enrollment in the Hospice Care Program
if the attending Physician determines such counseling is necessary, and
counseling for the Participant and/or covered Dependents during the same period
and up to a six-month period after the death of the patient, if the terminal
illness is the direct cause of the need for counseling, which counseling must be
provided by a Psychologist, a licensed psychiatrist or a member of a
state-licensed social service organization;     (g)   homemaker services when
the patient’s family is unable to attend to the needs of the patient, which
homemaker services must be approved by the Hospice Care Program and by the
Administrative Services Provider and shall not be for more than a total of seven
days during the course of the Hospice Care Program;     (h)   physical,
respiratory and speech therapy if approved by the attending Physician and the
Hospice Care Program;     (i)   dietary and nutritional assistance when provided
by a licensed nutritionist or dietician;     (j)   local ambulance or special
transport services between the patient’s home and the Hospice Care Facility if
Medically Necessary; and     (k)   all other services provided through the
Hospice Care Program if the services are Medically Necessary.

8.3   Exclusions. Expenses for the following types of services or supplies are
not Covered Hospice Care Benefits:

  (a)   purchase of durable medical equipment if rental is less costly;     (b)
  any volunteer services or supplies or counseling by clergy which would
normally be provided free of charge;     (c)   private duty nursing;

- 44 -



--------------------------------------------------------------------------------



 



  (d)   services for legal or financial advice, preparation and execution of
wills, estate planning and financial investment;     (e)   services of a person
who ordinarily resides in the home of the terminally ill patient or a member of
his or her family;     (f)   charges in excess of Reasonable and Customary
charges;     (g)   any services not provided and billed through the Hospice Care
Program unless approved in advance by the Administrative Services Provider and
by the patient’s attending Physician.

- 45 -



--------------------------------------------------------------------------------



 



SECTION 9
HOME HEALTH CARE BENEFITS

9.1   Home Health Care Benefits. When prescribed by a Physician and approved by
the Administrative Services Provider, and subject to the terms and conditions
specified below, Home Health Care Benefits for a Medicare Eligible Participant
as an alternative to otherwise necessary in-patient confinement in a hospital or
skilled nursing facility shall be Covered Medical Expenses under the Plan.   9.2
  Expenses Which Are Covered Home Health Care Benefits. Covered Home Health Care
Benefits shall include the following Reasonable and Customary charges for
Medically Necessary services approved by the Administrative Services Provider:

  (a)   intermittent nursing care by or under the supervision of a professional
Registered Nurse (R.N.),     (b)   intermittent home health-aide services during
the period skilled professional services are required,     (c)   physical
therapy, occupational therapy and speech therapy provided by a Home Health Care
Agency,     (d)   medical supplies, drugs and medications prescribed by a
Physician, and laboratory services, to the extent such items would have been
Covered Medical Expenses under Section 6.1 if the Medicare Eligible Participant
had been confined in a hospital,     (e)   rental (or purchase if more cost
effective) of durable medical equipment for therapeutic use, and     (f)   any
other medical services, supplies or equipment included in the Home Health Care
Plan which are prescribed by a Physician.

9.3   Exclusions. The following types of expenses are not Covered Home Health
Care Benefits:

- 46 -



--------------------------------------------------------------------------------



 



  (a)   expenses for services or supplies not included in the Home Health Care
Plan,     (b)   expenses for services of a person who ordinarily resides in the
home of the Medicare Eligible Participant or is a member of the Participant’s
family,     (c)   expenses for services and supplies that are not Medically
Necessary,     (d)   expenses for services rendered in any period during which
the Medicare Eligible Participant is not under the continuing care of a
Physician,     (e)   expenses for Custodial Care services,     (f)   expenses
for services and supplies not approved by the Administrative Services Provider,
and     (g)   expenses for services or supplies incurred in excess of 90 Visits
per calendar year.

A “Visit” is a personal contact in the home of the Participant or covered
Dependent by a representative of the Home Health Care Agency for the purpose of
providing skilled nursing services; skilled physical, occupational, or speech
therapy; or home health-aide services while skilled services are required.
Benefits for services beyond 90 Visits per calendar year shall be Covered
Medical Expenses only if approved by the Administrative Services Provider.

- 47 -



--------------------------------------------------------------------------------



 



SECTION 10
MEDICAL CASE MANAGEMENT PROGRAM

10.1   Definitions. For purposes of this Section, the following terms shall be
defined as set forth below:

  (a)   “Alternate Medical Treatment Benefits” means benefits for expenses that
the Administrative Services Provider has approved before they are incurred, in
connection with a Specific Plan of Alternate Medical Treatment, regardless of
whether such expenses would otherwise be covered as Covered Medical Expenses
under the other provisions of the Plan.     (b)   “Consultant” means a Physician
and/or a Nurse who is designated by the Administrative Services Provider to
coordinate the Medical Case Management Program.     (c)   “Covered Person” means
a Participant or a covered Dependent.     (d)   “Medical Case Management
Program” means the program provided by the Administrative Services Provider
wherein a Consultant reviews the plan of medical treatment for a Covered Person
who is not Medicare Eligible, whose medical condition is caused by a Severe
Personal Injury or Sickness, in order to determine whether the Covered Person
does or does not qualify for Alternate Medical Treatment Benefits.     (e)  
“Nurse” means a registered nurse (R. N.).     (f)   “Proposed Plan of Alternate
Medical Treatment” means a treatment plan developed by a Consultant for a
Covered Person for the Administrative Services Provider’s review to determine if
it can be approved as the Specific Plan of Alternate Medical Treatment.     (g)
  “Severe Personal Injury or Sickness” means a catastrophic injury or sickness
for which inpatient hospitalization or a large amount of Covered Medical
Expenses

- 48 -



--------------------------------------------------------------------------------



 



are expected to continue over a long period of time. The injuries or sicknesses
include, but are not limited to, the types listed below:

  o   Acquired Immune Deficiency Syndrome (AIDS)     o   Amputations     o  
Amyotrophic Lateral Sclerosis (ALS)     o   Anorexia Nervosa     o   Bulimia    
o   Cerebral Vascular Accident     o   Chronic Obstructive Lung Disease     o  
Chronic Obstructive Pulmonary Disease (COPD)     o   Crohn’s Disease     o  
High Risk Newborn     o   Major Head Trauma     o   Multiple Fractures     o  
Multiple Sclerosis     o   Neonatal High Risk Infants     o   Neonatal, Medical
or Post Surgical Complications     o   Organ Transplants     o   Osteomyelitis  
  o   Selected Blood Dyscrasias     o   Selected Psychiatric Conditions     o  
Selected Osteoarthritis     o   Severe Burns     o   Severe Rheumatoid Arthritis
    o   Severe Stroke     o   Spinal Cord Injury

  (h)   “Specific Plan of Alternate Medical Treatment” means a Proposed Plan of
Alternate Medical Treatment approved by the Administrative Services Provider as
the treatment plan it will suggest for a Covered Person who has a Severe
Personal Injury or Sickness.

- 49 -



--------------------------------------------------------------------------------



 



10.2   Medical Case Management Program.

  (a)   Identification and Notice. A Consultant must be notified in order for a
Covered Person who is not Medicare Eligible and who has a Severe Personal Injury
or Sickness to be considered for Alternate Medical Treatment Benefits under the
Medical Case Management Program. The notice may be given either:

  (i)   directly by telephone or written notice from the Company, Participant or
Covered Person’s Physician to the Administrative Services Provider; or     (ii)
  indirectly by the Administrative Service Provider’s utilization review of the
Covered Person’s medical claim forms.

  (b)   Evaluation. When notified, the Consultant will confer with the Covered
Person’s Physician in order to evaluate the Covered Person’s current and
projected plan of medical treatment and discuss whether the Covered Person is a
candidate for the Medical Case Management Program.     (c)   Development. The
Consultant will develop for the Covered Person a Proposed Plan of Alternate
Medical Treatment which meets the guidelines of the program.     (d)   Review
and Approval. The Administrative Services Provider will review the Proposed Plan
of Alternate Medical Treatment for the Covered Person. Such proposed plan will
be approved as the Specific Plan of Alternate Medical Treatment, if the
Administrative Services Provider determines that:

  (i)   in its estimation, the Proposed Plan of Alternate Medical Treatment
would be more cost effective than the current and/or projected plan of medical
treatment for that Covered Person; and     (ii)   the Proposed Plan of Alternate
Medical Treatment would be in the best interest of the Covered Person.

  (e)   Acceptance or Denial. The Specific Plan of Alternate Medical Treatment
is voluntary. The Covered Person and his or her attending Physician may either

- 50 -



--------------------------------------------------------------------------------



 



agree to, or decline, the Specific Plan of Alternate Medical Treatment. If the
Specific Plan of Alternate Medical Treatment is agreed to, the Covered Person
will be eligible to receive Alternate Medical Treatment Benefits in addition to
the benefits under the other provisions of the Plan.
If the Specific Plan of Alternate Medical Treatment is declined, expenses for
the Covered Person will be considered for payment in accordance with the other
provisions of the Plan and the Covered Person will not be eligible to receive
Alternate Medical Treatment Benefits.

  (f)   Review of Specific Plan of Alternate Medical Treatment. While a Specific
Plan of Alternate Medical Treatment is in progress, the Consultant will continue
to review such plan and the Covered Person’s progress. If in the Administrative
Services Provider’s judgment it is deemed appropriate, the Consultant, with the
consent of the attending Physician and Covered Person, will modify such plan.  
      The Administrative Services Provider has the right to terminate the
Covered Person’s participation in the Medical Case Management Program upon
notice to the Covered Person and the attending Physician in certain
circumstances, including, but not limited to:

  (i)   The Administrative Services Provider determines that the Specific Plan
of Alternate Medical Treatment will not satisfy one or more of the criteria set
forth in Sections 10.2(d) or 10.3;     (ii)   The Administrative Services
Provider determines, in its discretion, that there is lack of Covered Person or
family cooperation in implementing the Specific Plan of Alternate Medical
Treatment; or     (iii)   The Covered Person’s medical condition is stabilized
with maximum return to independent living.

  (g)   Voluntary Withdrawal. A Covered Person may voluntarily withdraw from the
Medical Case Management Program at any time by notifying the Administrative

- 51 -



--------------------------------------------------------------------------------



 



Services Provider. No Alternate Medical Treatment Benefits shall be paid under
this Section for expenses incurred after the date of withdrawal.

10.3   Payment of Alternate Medical Treatment Benefits. The Company will pay
Alternate Medical Treatment Benefits for expenses incurred by a Covered Person
as set forth in Section 10.6 below, only if:

  (a)   The Administrative Services Provider determines that:

  (i)   the expenses will be incurred for a medical condition;     (ii)  
instead of the expenses for Alternate Medical Treatment Benefits, the Covered
Person would incur other expenses which are covered by the other provisions of
the Plan for the medical condition involved; and     (iii)   it is estimated by
the Administrative Services Provider that total anticipated expenses for
Alternate Medical Treatment Benefits would be less than the total anticipated
expenses covered by the other provisions of the Plan.

  10.4   Amount of Alternate Medical Treatment Benefits . The Administrative
Services Provider will pay up to 100% of the amount of the actual charges
incurred for the services and supplies set forth in Section 10.6 received by a
Covered Person; provided such charges are approved by the Administrative
Services Provider before they are incurred by a Covered Person.     10.5  
Maximum Benefit. The maximum benefit payable for expenses incurred for Alternate
Medical Treatment Benefits and the expenses incurred under the other provisions
of the Plan or any Prior Plan combined shall not, in the aggregate, exceed the
Covered Person’s Maximum Aggregate Benefit set forth in the applicable Schedule
of Benefits in Section 4.

- 52 -



--------------------------------------------------------------------------------



 



  10.6   Covered Alternate Medical Treatment Expenses. The following services
and supplies may, in the sole discretion of the Administrative Services
Provider, be considered as covered Alternate Medical Treatment Expenses:

  (a)   Medical services or supplies, such as:

  (i)   Home health care services, including but not limited to, total
parenteral nutrition (TPN), antibiotic administration, cardiac rehabilitation,
respiratory therapy, drugs and durable medical equipment;     (ii)   Extended
care facility services; and     (iii)   Rehabilitation services.

  (b)   Non-medical services or supplies, which may:

  (i)   improve a Covered Person’s medical condition;     (ii)   aid in
rehabilitating the Covered Person; or     (iii)   facilitate independent living.

- 53 -



--------------------------------------------------------------------------------



 



SECTION 11
CLAIMS

11.1   Filing and Payment of Medical Claims. Except as provided in any
applicable Supplement to this Plan, any benefits referred to herein shall be
paid to the Participant as they accrue upon receipt of written proof acceptable
to the Plan Administrator that the medical or drug expenses for which claim is
made were actually incurred on the dates specified and that the services were
found to be Medically Necessary and recommended and approved by a Physician or
surgeon. Notwithstanding the preceding, the Participant may assign the benefits
payable hereunder to the Physician or other provider of medical services, in
which case benefits will be paid directly to the Physician or other provider of
medical services. As a condition of claim payment, the Participant or covered
Dependent (or parent if the covered Dependent is a minor child) shall authorize
the Administrative Services Provider to audit records to assure that charges are
proper. A report of audit results shall be furnished to the Participant upon
request. If a hospital bill audit conducted by the Administrative Services
Provider results in a request for a corrected bill or refund, a copy of such
corrected bill shall be provided to the Participant upon his request.       A
Medicare Eligible Participant or a Participant or covered Dependent who becomes
eligible after retirement but before age 65 for benefits under Medicare solely
as a result of disability must submit a claim to Medicare first and must submit
the Medicare Explanation of Benefits with any claim filed under this Plan.      
Notwithstanding the foregoing, no benefit shall be payable hereunder for which a
claim is filed more than two years from the date the medical or drug expenses
for which claim is made were actually incurred.   11.2   Payment of Prescription
Drug Claims. If Covered Drugs are furnished by a Participating Provider pursuant
to an agreement between the Participating Provider and the prescription drug
Administrative Services Provider, the Contracted Amount of such Covered Drugs
over the Co-payment Amount shall be paid directly to the Participating Provider.

- 54 -



--------------------------------------------------------------------------------



 



    If Covered Drugs are furnished by a Nonparticipating Provider, the Plan will
pay to the Participant the amount by which the Participating Provider Contracted
Amount of the Covered Drug exceeds the Co-Payment Amount.   11.3   Overpayment
or Other Reimbursement. If benefits are paid under the Plan and it is later
established that the person to whom the benefits were paid was not entitled to
the benefits or that the person was otherwise reimbursed for such benefits, the
Company shall be entitled to a refund from such person in the amount of such
benefits. Further, the Company shall be subrogated to the extent of benefits
paid to any claim or right of recovery of the Participant or person to whom
benefits were paid arising out of or relating to expenses for which benefits
were paid, including without limitation, a claim arising because of the
application of Section 15.5.   11.4   Additional Procedures. Either the
Administrative Services Provider or the Plan Administrator may in its discretion
institute other reasonable procedures for making claims under the Plan.   11.5  
Claims and Review Procedures.

  (a)   Claims Procedure. Any claim for specific benefits under the Plan shall
be made in accordance with this Plan and any applicable insurance policy or
health maintenance organization (“HMO”) agreement directly to the Administrative
Services Provider, insurer or HMO, as applicable, providing coverage or services
under the Plan in accordance with the applicable insurance policy or service
contract between the Company and such Administrative Services Provider, insurer
or HMO. The person or entity designated in such documents or otherwise appointed
by the EBPC (but not the EBPC) to receive and process claims shall herein be
referred to as a “Claims Administrator.”     (b)   Authorized Representative.
Nothing in this Section 11.5 shall preclude an authorized representative of a
claimant from acting on behalf of such claimant in pursuing a benefit claim or
appeal of an adverse benefit determination under the

- 55 -



--------------------------------------------------------------------------------



 



Plan. The Claims Administrator shall establish reasonable procedures for
determining whether an individual has been authorized to act on behalf of such
claimant, provided that, in the case of a claim involving urgent care, a health
care professional with knowledge of the claimant’s medical condition shall be
permitted to act as the authorized representative of the claimant.

  (c)   Review of Claim. The Claims Administrator shall review all claims for
benefits under the Plan and make claim determinations in accordance with the
terms of the Plan and shall apply such Plan provisions consistently with respect
to similarly situated claimants.     (d)   Notification of Benefit
Determinations. For purposes of these procedures, a claimant will be deemed to
receive a written notice: (i) the date the notice is delivered in person,
(ii) the date delivery is confirmed by the United States Postal Service or other
commercial delivery service, (iii) or 3 days after the date the notice is mailed
to the claimant’s last known address on file with the Plan, unless it can be
shown to the Plan Administrator’s satisfaction that the notice was in fact
received at a later time. The Claims Administrator or its designated agent shall
provide notice to the claimant in the manner and at the times as described
below.

  (i)   Initial Claim.

  (A)   Categories of Claims. All claims will be classified into one of the
following three categories.

  (I)   Pre-Service Claims. “Pre-Service Claims” are claims for benefits the
receipt of which are conditioned on obtaining approval prior to obtaining
medical care.     (II)   Urgent Care Claims. “Urgent Care Claims” are
Pre-Service Claims where any delay in treatment could endanger the claimant’s
health or life or the ability of the claimant to regain maximum function, or in
the opinion of

- 56 -



--------------------------------------------------------------------------------



 



a physician with knowledge of the claimant’s medical condition, subject him to
severe pain that cannot be adequately managed without the care or treatment that
is the subject of the claim. The determination of whether a claim is an “Urgent
Care Claim” shall be made by the Claims Administrator or its designated agent
applying the judgment of a prudent layperson who possesses an average knowledge
of health and medicine.

  (III)   Post-Service Claims. “Post-Service Claims” are all claims for benefits
that are not Pre-Service Claims or Urgent Care Claims.     (IV)   Disability
Claims. “Disability Claims” are all claims for benefits based on a determination
of Disability with respect to a Participant.

  (B)   Notice of Improperly Filed Pre-Service and Urgent Care Claims. If the
claimant fails to file a Pre-Service Claim or an Urgent Care Claim properly, he
will be notified within 5 days for Pre-Service Claims, or within 24 hours for
Urgent Care Claims, that his claim was not filed properly. This notification may
be given orally, unless the claimant asks for it in writing. This notice will
not be sent unless, at a minimum, (i) the claim is received by a person or
organizational unit that is customarily responsible for handling benefit
matters, and (ii) the claim contains the claimant’s name, a specific medical
condition or symptom, and a specific treatment, service, or product for which
approval is requested.     (C)   Notice of Incomplete Claims.

  (I)   Urgent Care Claims. If a claimant properly files an Urgent Care Claim,
but the Plan Administrator needs more

- 57 -



--------------------------------------------------------------------------------



 



information to process the claim, the claimant will be notified within 24 hours
of receipt of his claim of the additional information that is needed. The
claimant will then have at least 48 hours to provide the additional information.
The claimant will be notified of the decision on his Urgent Care Claim within 48
hours after he submits the additional information. If the claimant does not
submit the additional required information, he will be notified of the decision
on his claim within 48 hours after the end of the deadline to provide such
information.

  (II)   Pre-Service and Post-Service Claims. For Pre-Service Claims and
Post-Service Claims, the claimant may be notified in writing that there is not
enough information to process his claim. This notice, if given, will be provided
within 15 days for Pre-Service Claims or within 30 days for Post-Service Claims
after the claim is received. If this notice is sent, it will specifically
describe the missing information, and the claimant will be given at least
45 days within which to provide such information.

  (D)   Time for Initial Decision. A determination on a claim will be made and
the claimant will be notified of that decision within the following time periods
after the claim is received: (i) 72 hours for Urgent Care Claims; (ii) 15 days
for Pre-Service Claims; and (iii) 30 days for Post-Service Claims and (iv)
45 days for Disability Claims. If, due to matters beyond the control of the
Plan, additional time is needed to process a Pre-Service Claim or a Post-Service
Claim, the claimant will be notified in writing of up to a 15-day extension for
a Pre-Service Claim or up to a 30-day extension for a Post-Service Claim or
Disability Claim within the time period for making the initial benefits
decision. The notice

- 58 -



--------------------------------------------------------------------------------



 



will explain the circumstances requiring the extension and the date by which the
Plan Administrator, or its designee expects to make a decision on the claim,
which shall be no later than 30 days after a Pre-Service Claim is received, or
45 days after a Post-Service Claim is received or 75 days after a Disability
Claim is received. If the extension is necessary due to missing or incomplete
information needed to process the claim, the extension notice shall describe
this information and the claimant will be afforded at least 45 days to provide
such information. During this time, the time periods for making a claims
determination described above will be suspended until the earlier of the date
the claimant provides the necessary information or the expiration of the time
period in which he has to provide it.

  (E)   Notice of Initial Decision. If a claim is denied in whole or in part,
the claimant will be notified in writing of the specific reasons for the
decision. For Urgent Care Claims, the initial denial notice may be given orally.
If so, it shall be followed up in writing within 3 days.         The denial
notice will also include the following information: (i) references to the
specific Plan provisions(s) upon which the decision was based; (ii) a
description of any additional material or information necessary for the claimant
to perfect his claim and an explanation of why such material or information is
necessary; (iii) a description of the Plan’s review procedures and the
applicable time limits; and (iv) a statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse benefits
determination on appeal. If an internal rule, guideline, protocol or other
similar criterion was relied upon in making the determination, the notice will
include a statement that a description of such rule will be provided free of
charge upon request. If the

- 59 -



--------------------------------------------------------------------------------



 



denial was based on medical necessity, experimental treatment or similar
exclusion, the notice will include a statement that an explanation of the
scientific or clinical judgment that formed the basis for the decision, applying
the terms of the Plan to the claimant’s medical condition will be provided free
of charge upon request.

  (ii)   Special Rules for Concurrent Claims. If a pre-approved hospital stay or
course of treatment to be provided over a period of time or number of treatments
is limited or reduced, the affected individual will be given advance written
notice of this decision (which shall contain the information described in
Section 11.5(d)(i)(E) above) in sufficient time to permit the individual to
appeal the decision and obtain a decision before the date on which the care or
treatment is no longer approved.         If the claim to extend the course of
treatments beyond the period of time or number of treatments is an Urgent Care
Claim, a decision on the claim will be made as soon as possible, but no later
than 24 hours after receipt of the claim, provided that the claim is received at
least 24 hours prior to the expiration of the prescribed period of time or
number of treatments. If the claim is not received at least 24 hours prior to
the expiration of the prescribed period of time or number of treatments, the
claim will be handled as an initial claim for benefits in accordance with the
procedures described in Section 11.5(d)(i) above. If the claim is denied, the
claimant may be notified orally or in writing. An oral notice will be followed
up in writing within 3 days after the oral notice is given.     (iii)  
Appealing an Adverse Decision

  (A)   Time Limits to Appeal. If a claim is denied in whole or in part, the
claimant or his authorized representative has up to 180 days after the claimant
receives notice of the

- 60 -



--------------------------------------------------------------------------------



 



decision to request that the decision be reviewed. Appeals must be submitted in
writing or, in the case of an Urgent Care Claim, may be orally given to the Plan
Administrator or its designated agent for such appeals which shall not be the
Claims Administrator.

  (B)   Rights on Appeal. In connection with an appeal, the claimant or his
authorized representative may submit written comments, documents, records, and
other information with respect to his claim, regardless of whether or not such
information was considered in connection with the initial benefits
determination. Upon request and free of charge, the claimant will be provided
reasonable access to and copies of all documents, records and other information
relevant to his claim for benefits. A document, record or other information
shall be considered relevant to the claim if it (i) was relied on in making the
benefit determination, (ii) was submitted, considered or generated in the course
of making the benefit determination without regard to whether it was relied on
in making the benefit determination, (iii) demonstrates compliance with the
claims procedures of this Section 11.5 or (iv) constitutes a statement of policy
or guidance with respect to the Plan concerning claimant’s diagnosis without
regard to whether it was relied on in making the benefit determination. If a
medical expert was consulted in connection with the initial benefits
determination, the claimant will be given the identity of such individual upon
request. In addition, for Urgent Care Claim appeals, all necessary information,
including the notice of the final benefits determination, may be transmitted by
telephone, facsimile, or other available similarly expeditious methods.        
The Plan Administrator will fully and fairly review each appeal, taking into
account any additional information submitted in connection with the appeal.
Deference will not be afforded to any

- 61 -



--------------------------------------------------------------------------------



 



prior benefits determination. If the appeal is based in whole or part on medical
judgment, a health care professional who has the appropriate training and
experience in the field of medicine involved in the medical judgment, and who is
not the same individual (or his or her subordinate) who was consulted in
connection with the initial benefits determination, will be consulted with.

  (C)   Time for Decision on Appeal. The claimant will be notified of the
decision on appeal within the following time periods after receipt of the
appeal: (1) 72 hours for Urgent Care Claim appeals, (2) 30 days for Pre-Service
Claim appeals, and (3) 45 days for Disability Claim appeals and (4) 60 days for
Post-Service Claim appeals.     (D)   Notice of Decision on Appeal. If an appeal
is denied in whole or in part, the claimant will be notified in writing of the
specific reasons for the decision. The denial notice will also include the
following information: (i) references to the specific Plan provision(s) upon
which the decision was based; (ii) a statement that, upon request and free of
charge, the claimant will be provided reasonable access to and copies of all
documents, records and other information relevant to his claim for benefits; and
(iii) a statement of the claimant right to bring a civil action under section
502(a) of ERISA. If an internal rule, guideline, protocol or other similar
criterion was relied upon in making the determination, the notice will include a
statement that a description of such rule will be provided free of charge upon
request. If the denial was based on medical necessity, experimental treatment or
similar exclusion, the notice will include a statement that an explanation of
the scientific or clinical judgment that formed the basis for the decision,
applying the terms of the Plan to the claimant’s medical condition will be
provided to the claimant free of charge upon request.

- 62 -



--------------------------------------------------------------------------------



 



SECTION 12
PROVISIONS APPLICABLE AT THE DEATH OF A RETIRED EMPLOYEE
The coverage provided under the Plan to a covered Dependent Spouse is further
continued on and after the death of the Retired Employee subject to all the
conditions and limitations of the Plan. Such covered Dependent Spouse shall
become a Surviving Spouse eligible to make elections for coverage as provided in
Section 2. The coverage provided under the Plan to any Dependent who is not a
Spouse of a Retired Employee in Groups IA, IB, IIA, IIIA, IIIB, and IV shall
automatically cease on the date of the Retired Employee’s death, except to the
extent such Dependent is eligible for continuation coverage under COBRA as
described in Section 14. For the Dependent children of each Retired Employee in
Groups IIB, V and VI, coverage will cease hereunder at the earlier of (a) the
Dependent child ceasing to meet the criteria for Dependent, (b) the later of the
cessation of coverage of the Retired Employee or the Dependent Spouse or
Surviving Spouse due to death or attaining age 65, or (c) October 31, 2016.

- 63 -



--------------------------------------------------------------------------------



 



SECTION 13
CESSATION OF MEDICAL AND DRUG COVERAGE

13.1   Termination of Medical and Drug Coverage. Notwithstanding any other
provision of the Plan, and subject to Sections 13.2 through 13.6 below,
beginning January 1, 2007 with respect to Groups IIB, V, and VI, coverage for
medical and drug benefits of a Retired Employee, Surviving Spouse and Dependent
Spouse shall end no later than the earlier of (i) when such Retired Employee or
Spouse becomes a Medicare Eligible Participant and (ii) October 31, 2016. With
respect to Dependent children of such Retired Employee or Surviving Spouse,
coverage will end the earliest of the date (a) the Dependent child ceases to
meet the criteria for Dependent, (b) the later of the cessation of coverage of
the Retired Employee or the Dependent Spouse or Surviving Spouse due to death or
attaining age 65, or (c) October 31, 2016, subject to the requirements of COBRA.
Notwithstanding any other provision of the Plan to the contrary, no benefits
will be paid under the Plan with respect to any claim incurred after the
applicable date described in the preceding sentences.   13.2   Loss of Dependent
Status. All coverage for any covered Dependent shall automatically cease on
(a) in the case of divorce, the date immediately preceding the date such person
ceases to be a Dependent Spouse of such Participant or (b) in any other
situation where a Dependent child ceases to be a Dependent, the last day of the
month in which such child ceases to be a Dependent.   13.3   Failure to Make
Required Payments. Coverage for a Participant and any covered Dependents of the
Participant shall cease if the Participant fails to make Medical Expense
Contributions as required by this Plan. If the Company terminates coverage under
this provision, it shall give at least 30 days prior notice of the termination
and shall permit the Participant to avoid termination by paying any required
Medical Expense Contributions within 30 days of the date of the notice. The
failure of the Company to terminate a Participant’s or Dependent’s coverage
under this provision shall not constitute a waiver of its right to terminate
coverage under this provision in the future with respect to that Participant or
Dependent or any other Participant or Dependent.

- 64 -



--------------------------------------------------------------------------------



 



13.4   Maximum Aggregate Benefit. Coverage on account of a Participant or
covered Dependent shall automatically cease when Covered Medical Expenses and
Covered Drug Expenses are incurred on account of the Participant or covered
Dependent in an aggregate amount in excess of the Maximum Aggregate Benefit.  
13.5   Cancellation of Medical and Drug Coverage. If a Retired Employee or
Surviving Spouse cancels medical and drug coverage on behalf of himself and/or
his covered Dependents, such Participant and/or Dependents shall not be eligible
to rejoin the Plan’s medical and drug benefits at a later time.   13.6   Medical
and Drug Benefits After Cessation of Coverage. If coverage ceases for a
Participant or covered Dependent, and the Participant or covered Dependent is
then under the care of a Physician or surgeon for treatment of an injury or a
sickness, the Administrative Services Provider shall continue to pay benefits
for such injury or sickness as if the Participant’s or covered Dependent’s
coverage continued in force; provided that:

  (a)   no benefits shall be payable on account of any Covered Medical Expenses
incurred after the date three months following the first to occur of: (i) the
date of cessation of coverage or (ii) the date of recovery from the injury or
sickness for which the Participant or covered Dependent was being treated when
coverage ceased unless the Participant or covered Dependent is totally disabled
continuously from the date of such cessation during the period such expenses are
incurred, and     (b)   if the Participant or covered Dependent is totally
disabled continuously from the date coverage ceased, benefits will continue to
be provided during such disability under the same conditions as if the coverage
continued in force, but in no case shall any benefits be payable on account of
any Covered Medical Expenses incurred more than two years after the date
coverage ceased.

- 65 -



--------------------------------------------------------------------------------



 



      Notwithstanding the preceding, coverage shall automatically cease for an
individual when the aggregate Covered Medical Expenses and Covered Drug Expenses
incurred on account of the Participant or covered Dependent equal the Maximum
Aggregate Benefit.

- 66 -



--------------------------------------------------------------------------------



 



SECTION 14
COBRA CONTINUATION COVERAGE
Each covered Dependent or Surviving Spouse who would cease to be covered under
the Plan because of a qualifying event as defined in Code Section 4980B(f)(3)
(or any successor to such Section) and who is a qualified beneficiary within the
meaning of Code Section 4980B(g)(1) (or any successor to such Section) and the
regulations thereunder will be permitted to make an election to continue such
coverage but only to the extent required by, and in accordance with Code
Section 4980B (or any successor to such Section). If a covered Dependent makes
such election, coverage shall continue until the earliest of the events to occur
under Code Section 4980B(f)(2)(B) and the regulations thereunder.
Notwithstanding any other provision of this Plan, coverage hereunder shall
constitute “alternative coverage” to the maximum extent permitted pursuant to
Treasury Regulation Section 54.4980B-7.

- 67 -



--------------------------------------------------------------------------------



 



SECTION 15
COORDINATION OF BENEFITS

15.1   Definitions. For purposes of this Section, the following definitions
apply:

  (a)   Plan. “Plan” means any plan (other than this Plan) providing benefits or
services for or by reason of medical or dental or prescription drug care or
treatment, which benefits or services are provided by (i) any group insurance
plan, group-type coverage, or any other plan covering individuals or members as
a group, whether insured or uninsured; (ii) any group hospital service
prepayment plan, group medical service prepayment plan, group practice,
individual practice, group or individual automobile no-fault insurance, medical
benefits written on group or group-type automobile fault insurance, other group
prepayment coverage, or health maintenance organization; (iii) any coverage
under governmental programs, or any coverage required or provided by law. This
does not include a state plan under Medicaid (Title XIX, Grants to States for
Medical Assistance Programs, of the United States Social Security Act, as
amended from time to time). Each contract or other arrangement for coverage
under (i) or (ii) is a separate plan. Also, if an arrangement has two parts and
Coordination of Benefits rules apply only to one of the two, each of the parts
is a separate plan.     (b)   Primary Plan/Secondary Plan. The order of benefit
determination rules in Section 15.3 determine whether this Plan is a Primary
Plan or Secondary Plan as to another plan covering a Participant or Dependent.

  (i)   “Primary Plan” means a plan the benefits of which are determined before
those of the other plan and without considering the other plan’s benefits.    
(ii)   “Secondary Plan” means a plan the benefits of which are determined after
those of the other plan and may be reduced because of the other plan’s benefits.
When there are more than two plans covering the Participant or Dependent covered
under this Plan, this Plan may be a Primary Plan as to one or more other plans,
and may be a Secondary Plan as to a different plan or plans.

- 68 -



--------------------------------------------------------------------------------



 



  (c)   Allowable Expense. “Allowable Expense” means any necessary, reasonable
and customary charge or Covered Medical Expense or Covered Drug Expense which
the Participant or Dependent is legally required to pay for an item of necessary
medical or dental or prescription drug expense at least a portion of which is
covered under at least one of the plans covering the person for whom claim is
made. If benefits are provided in the form of services rather than cash
payments, the reasonable cash value of each service rendered shall be considered
both an allowable expense and a benefit paid. In no event, however, will
“Allowable Expense” include expenses for services received because of any injury
arising out of or in the course of any employment for wage or profit or any
sickness entitling the person for whom claim is made to benefits under any
workers’ compensation or occupational disease law. The difference between the
cost of a private hospital room and the cost of a semi-private hospital room is
not considered an allowable expense under the above definition unless the
patient’s stay in a private hospital room is medically necessary either in terms
of generally accepted medical practice, or as specifically defined in the Plan.
When benefits are reduced under a Primary Plan because a covered person does not
comply with the plan provisions, the amount of such reduction will not be
considered an allowable expense. Examples of such provisions are those related
to second surgical opinions, pre-certification of admissions or services.    
(d)   Claim Determination Period. “Claim determination period” means a period
beginning with any January 1 and ending with the next following December 31. In
no event will a claim determination period for any person include any part of a
year during which such person is not covered under this Plan.

15.2   Coordination of Benefits. This Section applies when, in accordance with
15.3, this Plan is a Secondary Plan as to one or more other plans. This Plan is
not a Secondary Plan to Medicare Part D.

  (a)   As to any claim determination period with respect to which this Section
is applicable, the benefits that would be payable under this Plan in the absence
of this provision for the Allowable Expenses incurred as to a Participant or
covered

- 69 -



--------------------------------------------------------------------------------



 



      Dependent during such claim determination period shall be reduced to the
extent necessary so that the sum of such reduced benefits and all the benefits
payable for such Allowable Expenses under all other plans, except as provided in
subparagraph (b) below, shall not exceed the total of such Allowable Expenses.
Allowable Expenses under another plan include the benefits that would have been
payable had a claim been duly made therefore. Any person claiming benefits under
the Plan shall furnish the Administrative Services Provider with such
information as may be necessary for purposes of this provision.     (b)   When
there is a basis for a claim under this Plan and another plan, this Plan is a
Secondary Plan which has its benefits determined after those of the other plan,
unless the other plan contains a provision coordinating its benefits with those
of this Plan, and both the rules of that plan and the rules set forth in
Section 15.3 would require this Plan to determine its benefits before such other
plan. In that case, the benefits of such other plan will be ignored for the
purposes of determining the benefits under this Plan.     (c)   When the
benefits of this Plan are reduced as described above, each benefit is reduced in
proportion. It is then charged against any applicable benefit limit of this
Plan.

15.3   Order of Benefit Determination. For the purposes of this Section 15, the
rules establishing the order of benefit determination are:

  (a)   Non-Dependent/Dependent. The benefits of a plan which covers the person
on whose expense a claim is based other than as a dependent shall be determined
before the benefits of a plan which covers such person as a dependent; except
that:

  (i)   if the person is also a Medicare beneficiary, and     (ii)   if the rule
established by the Social Security Act of 1965 as amended makes Medicare
secondary to the plan covering the person as a dependent of an active employee,
then

- 70 -



--------------------------------------------------------------------------------



 



  (iii)   the order of benefit determination shall be:

  (A)   Benefits of the plan of an active worker covering the person as a
dependent;     (B)   Medicare;     (C)   Benefits of plan covering the person
other than as a dependent.

  (b)   Dependent Child/Parents not Separated or Divorced. Except as stated in
Section 15.3(c) below, when this Plan and another plan cover the same child as a
dependent of different persons, called “parents”:

  (i)   The benefits of the plan of the parent whose birthday falls earlier in a
year are determined before those of the plan of the parent whose birthday falls
later in that year; but     (ii)   If both parents have the same birthday, the
benefits of the plan which covered one parent longer are determined before those
of the plan which covered the other parent for a shorter period of time.    
(iii)   However, if the other plan does not have the rule described in
(i) immediately above, but instead has a rule based upon the gender of the
parent, and if, as a result, the plans do not agree on the order of benefit
determination, the rule in the other plan will determine the order of benefit
determination.

  (c)   Dependent Child/Separated or Divorced. If two or more plans cover a
person as a dependent child of divorced or separated parents, benefits for the
child are determined in this order:

  (i)   First, the plan of the parent with custody of the child;     (ii)  
Then, the plan of the spouse of the parent with custody of the child; and

- 71 -



--------------------------------------------------------------------------------



 



  (iii)   Finally, the plan of the parent not having custody of the child.    
(iv)   However, if the specific terms of a court decree state that one of the
parents is responsible for the health care expense of the child, and the entity
obligated to pay or provide the benefits of the plan of that parent has actual
knowledge of those terms, the benefits of that plan are determined first. The
plan of the other parent shall be the Secondary Plan. This paragraph does not
apply with respect to any Claim Determination Period or Plan Year during which
any benefits are actually paid or provided before the entity has actual
knowledge of the court decree.     (v)   Joint Custody. If the specific terms of
a court decree state that the parents shall share joint custody, without stating
that one of the parents is responsible for the health care expenses of the
child, the plans covering the child shall follow the order of benefit
determination rules outlined in Section 15.3(b).

  (d)   Active/Inactive Employee. The benefits of a plan which covers a person
as an employee or as a dependent of an employee who is neither laid off nor
retired are determined before those of a plan which covers that person as a laid
off or retired employee or as a dependent of a laid off or retired employee,
unless the other plan does not have this rule and as a result the plans do not
agree on the order of benefits, in which case this rule is ignored.     (e)  
Length of Coverage. When paragraphs (a), (b), (c) and (d) of this Section do not
establish an order of benefit determination, the benefits of a plan which has
covered the person on whose expenses claim is based for the longer period of
time shall be determined before the benefits of a plan which has covered such
person the shorter period of time.     (f)   Medicare. Notwithstanding anything
to the contrary, Medicare benefits shall be determined before those of this Plan
to the extent permitted by law for (i) Medicare Eligible Participants and
(ii) Participants or covered Dependents who become eligible after Retirement but
before age 65 for benefits under Medicare solely as a result of disability.

- 72 -



--------------------------------------------------------------------------------



 



      If a Participant or covered Dependent has enrolled in a Medicare Part D
Plan, this Plan will not provide benefits as either a Primary Plan or a
Secondary Plan with respect to prescription drug benefits.

15.4   Right to Receive and Release Necessary Information. For the purpose of
this provision the Administrative Services Provider may, without the consent of
or notice to any person, release or obtain information regarding coverage,
expenses, and benefits which the Administrative Services Provider considers
necessary, subject to the requirements of HIPAA. Each person claiming benefits
under this Plan must provide to the Administrative Services Provider any facts
it needs to pay the claim.   15.5   Underpayments and Overpayments. If payments
which should have been made under the Plan have been made under any other plans,
the Administrative Services Provider shall have the right, exercisable alone and
in its sole discretion, to pay over to any organization making such other
payments any amounts it shall determine to be warranted in order to satisfy the
intent of this provision, and amounts so paid shall be deemed to be benefits
paid under the Plan and, to the extent of such payments, the Administrative
Services Provider and the Employer shall be fully discharged from liability
under the Plan. If the amount of the payments made under this Plan is more than
it should have been, the Administrative Services Provider may recover the excess
from one or more of:


  (a)   The persons it has paid or for whom it has paid, as provided
in Section 11.3;     (b)   Insurance companies; or     (c)   Other
organizations.

    The “amount of payments made” includes the reasonable cash value of any
benefits provided in the form of services.

15.6   Subrogation.

- 73 -



--------------------------------------------------------------------------------



 



  (a)   In the event and to the extent of any payment under this Plan, the Plan
shall (1) be subrogated to all the rights of recovery of a Participant or
Dependent against any person or entity, and (2) in the case of awards,
settlements, judgments, or other payments by a third party to a Participant or
Dependent, be entitled to “first dollar” priority reimbursement in full from
such Participant or Dependent (without reduction for the Participant’s or
Dependent’s attorneys’ fees or costs, and without regard for whether the
Participant or Dependent is made whole), and the Participant or Dependent shall
execute and deliver instruments and papers and do whatsoever else is necessary
to secure such rights. Neither the Participant nor the Dependent shall do
anything after a loss to prejudice such rights. Receipt of benefits hereunder
shall be deemed a Participant’s or Dependent’s assignment of his rights to the
Plan (to the extent of such payment) and consent to the Plan’s subrogation and
reimbursement rights, and no further written consent by a Participant or
Dependent shall be required. Any payments received by a Participant, Dependent,
his attorney, or his assigns, legal representatives, or beneficiaries shall be
held in constructive trust for the benefit of the Plan, to the extent of the
Plan’s payments. The Plan may also offset any future payments that would
otherwise be payable to or on behalf of the Participant or any of his or her
Dependents (whether or not related to the injury or illness in question) against
any such reimbursement rights.         The Plan’s subrogation and reimbursement
rights apply against all Participants and Dependents, as well as against the
beneficiaries, heirs, guardians, legal representatives, assignees, and estates
of such persons. It applies to minor children or other minor or disabled
Dependents, and to the family members or any other beneficiary under any
wrongful death or survivorship statute. The Plan’s rights of recovery are valid
against any legally responsible third party, including the negligent or wrongful
person or entity, his, hers or its insurance company, and the Participant’s or
Dependent’s insurance company. The Plan shall have an automatic first priority
lien against any such third party to the extent of his, hers

- 74 -



--------------------------------------------------------------------------------



 



      or its payments or obligations for the same, and may file any writing
describing the Plan’s rights with any such third party as a notice of such lien.
    (b)   The Plan has the absolute right to condition any payment on the
Participant, Dependent or other relevant party signing a legally enforceable
subrogation/reimbursement agreement containing language acceptable to the Plan.
Absent such a signed reimbursement agreement, no benefits are payable hereunder.
Moreover, if requested in writing by the Plan Administrator, the Participant or
Dependent shall take, through any representative designated by the Plan
Administrator, such further action as may be necessary or appropriate to recover
any Plan payments as damages or otherwise from any person or entity, said action
to be taken in the name of the Participant or Dependent. In the event of a
recovery or settlement, the Plan shall also be reimbursed out of such recovery
or settlement for expenses, costs and attorneys’ fees incurred by it in
connection therewith.     (c)   The Plan shall be entitled, to the extent of any
payments made to a Participant or Dependent, to the proceeds of any settlement
or judgment or other payment that may result from the exercise of any rights of
recovery of a Participant or Dependent against any person or entity legally
responsible for the injury, sickness or condition for which such payment was
made, or against any other person or entity, including the Participant’s or
Dependent’s own insurance company. The right is hereby given the Plan to receive
from any third party(ies), attorney(s), or insurance company(ies) an amount
equal to the amount paid to or on behalf of the Participant or Dependent by the
Plan, up to 100% of such third party recovery.     (d)   As part of the Plan’s
subrogation and reimbursement rights, any recovery from a third party will be
applied first to reimburse the Plan (or discharge its obligation for future
payments), even if the Participant or Dependent is not paid for all of his
claims for damages against the third party, and even if the payment received is
for, or is described as being for, damages other than the benefits paid or
covered by the Plan. Thus, any award, settlement, judgment, or other payment
will be

- 75 -



--------------------------------------------------------------------------------



 



      automatically deemed to first cover health care expenses previously paid
(or otherwise covered) by the Plan, and will not be allocated to or designated
as reimbursement for any other costs or damages the Participant or Dependent may
have incurred (including attorneys’ fees incurred in obtaining such recovery),
until the Plan is reimbursed in full or otherwise made whole. There shall be no
offset for the Participant’s or Dependent’s legal fees unless expressly agreed
to in writing by the Plan Administrator.     (e)   In the event a Participant or
Dependent fails to reimburse the Plan as provided by this Section 15.6, the Plan
Administrator may offset future benefits (whether or not payable with respect to
the injury or illness giving rise to the third party recovery) to the extent of
such Participant’s or Dependent’s failure to reimburse the Plan.

- 76 -



--------------------------------------------------------------------------------



 



SECTION 16
AMENDMENT AND TERMINATION

16.1   Limit on Right to Amend.

  (a)   Except as expressly provided below in Section 16.2, this Plan may not be
terminated or amended in any way that would materially and adversely affect the
benefits or costs of any Retired Employee in Groups IA, IB, IIA, IIIA, IIIB, or
IV or the Surviving Spouse or covered Dependent of such Retired Employee;    
(b)   Except as expressly provided below in Section 16.2, this Plan may not be
terminated or amended prior to January 1, 2007 in any way that would materially
and adversely affect the benefits or costs of any Participants who are members
of Groups IIB or V; and     (c)   Except as expressly provided below in
Section 16.2, the Plan may not be terminated or amended in any way that would
materially and adversely affect the benefits or costs of any Retired Employees
who are members of Groups IIB or V prior to the earlier of the (i) time the
Retired Employee becomes a Medicare Eligible Participant or (ii) October 31,
2016.     (d)   The purpose of this Section 16.1 is to preserve, for the
particular Retired Employees, Surviving Spouses and Dependents and time periods
set forth in subparagraph (a) and (b) hereof, the substance of the benefit and
cost structure established in the Forsberg Settlement. Thus in determining
whether an amendment “materially and adversely” affects the benefits or costs of
any such Participant or Dependent referred to in Section 16.1, such amendment
shall be considered together with all previous amendments adopted after the
effective date of this Plan; if the cumulative effect of all such amendments is
material and adverse, then the amendment being considered materially and
adversely affects the benefits of such Participant or Dependent. Conversely, if
after the effective date of this Plan it is amended to add additional benefits
or to reduce the costs of the Participant or Dependent, such additional benefits
or cost reductions may be

- 77 -



--------------------------------------------------------------------------------



 



      eliminated or reduced by subsequent amendments without materially and
adversely affecting the benefits or costs of the Participant or Dependent.    
(e)   The Company maintains the right without limitation to amend the Plan with
respect to any Retired Employee in Group VI or the Surviving Spouse or covered
Dependent of such Retired Employee.

16.2   Permitted Amendments. The Company reserves the right to adopt and
implement any amendment to this Plan not prohibited by Section 16.1.
Notwithstanding Section 16.1, the Company also reserves the right to adopt and
implement any amendment to this Plan that is expressly permitted by
subparagraphs (a) through (e) of this Section 16.2; provided, however, that no
such amendment may be adopted and implemented if such amendment is unfair to the
Participants, except as discussed in Section 16.6.

  (a)   The Company may amend the Plan to provide for changes regarding the
delivery of benefits, including without limitations the adoption of Supplements
to the Plan which provide for the addition of managed care features (whether
through a Preferred Provider Organization, a Point of Service network of
providers or otherwise) provided such changes either (i) apply to a Participant
only upon the voluntary election or action of the Participant, or (ii) provide
for a higher level of benefits than the Plan would otherwise provide.     (b)  
The Company may amend the Plan to avoid an increase in benefits or costs, which
could or would, in the Company’s reasonable determination, be otherwise required
by applicable law.     (c)   The Company may amend the Plan as regards
administrative or procedural matters (e.g., Firestone language, appeals
procedures).     (d)   The Company may amend the Plan in response to legislative
changes that affect the legality of the Plan, the cost of providing any benefit
under the Plan, or the deductibility of those costs, or require any additional
benefit to be provided under the Plan.

- 78 -



--------------------------------------------------------------------------------



 



  (e)   The Company may modify prescription drug coverage for Medicare Eligible
Participants at any time in its discretion in order to coordinate with or avoid
duplication of any Medicare or other government provided coverage.

16.3   Resolution of Disputes With Retiree Liaison Committee. If a Retiree
Liaison Committee has been appointed and is in existence, the Company shall give
the Retiree Liaison Committee reasonable notice of any proposed amendment with
respect to Groups IA, IB, IIA, IIB, IIIA, IIIB, IV and V. If the Retiree Liaison
Committee objects to a proposed amendment on the ground that it is not permitted
by the terms of this Plan, it shall notify the Company of its objections. The
Company and the Retiree Liaison Committee shall use their best efforts to
negotiate in good faith to resolve any objections to a proposed amendment.      
The Retiree Liaison Committee shall have no obligation to any Participants to
challenge the validity of any proposed amendment, and the right of a Participant
to challenge, through the claims procedures of the Plan and, if applicable,
litigation, the validity of any amendment shall not be in any way impaired or
diminished by any failure of the Retiree Liaison Committee to challenge any such
amendment. Any such litigation by a Participant raising the issue of whether an
amendment to this Plan is permitted by this Plan can be brought only in the
United States District Court for the Eastern District of Missouri.       The
Company need not defer or delay the adoption or implementation of any amendment
because of the pendency of a dispute with the Retiree Liaison Committee or
litigation with a Participant. If the Company adopts and implements an amendment
that is subsequently determined to be invalid, the Company will take whatever
action may be reasonably required to eliminate the effects of having implemented
the amendment.   16.4   Right to Amend or Terminate the Plan. The Company has
the absolute right to amend or terminate this Plan at any time as to any Retired
Employee in Group VI, as to any Surviving Spouse of such a Retired Employee and
as to any covered Dependent of such a Retired Employee. The Company has the
absolute right to amend or terminate this Plan as it applies on or after
January 1, 2007 to any member of Groups IIB and V except as to a Participant or
covered Dependent Spouse who is not then a Medicare Eligible Participant. The
Company also has the absolute right to amend or terminate this Plan

- 79 -



--------------------------------------------------------------------------------



 



    as it applies to any member of Groups IIB and V after January 1, 2007 on or
after the earlier of (i) the date a Participant or covered Dependent Spouse
becomes a Medicare Eligible Participant or (ii) October 31, 2016. The Company
also has the absolute right to amend or terminate this Plan as to any Dependent
child of a Retired Employee on or after the later of (i) the date the Company
could amend or terminate this Plan as to such Retired Employee, or (ii) the date
the Company could amend or terminate the Plan as to such Retired Employee’s
covered Dependent Spouse. Oral or written statements shall not change the terms
of this Plan.   16.5   No Informal Amendments. Absent an express delegation of
authority from the Board of Directors or the Employee Benefits Plans Committee
of the Company, no one has the authority to commit the Company or any Employer
to any benefit or benefit provision not provided for under the Plan or to change
the eligibility criteria or other provisions of the Plan.   16.6   Active Plan
Amendments. Nothing in Section 16.1 shall limit in any way the Company’s ability
to amend any Active Plan, provided that such change affects the benefits of a
Retired Employee, Surviving Spouse or covered Dependent under this Plan and
similarly situated participants in the Active Plan to substantially the same
extent, regardless of whether such amendment may materially and adversely affect
the benefits of a Retired Employee, Surviving Spouse or covered Dependent
referred to in Section 16.1.

- 80 -



--------------------------------------------------------------------------------



 



SECTION 17
PLAN ADMINISTRATOR

17.1   Administrator. The Plan Administrator shall be the Employee Benefits
Plans Committee of the Company (the “EBPC”). The EBPC shall be a “Named
Fiduciary” for purposes of Section 402(a)(1) of ERISA.   17.2   Duties and
Powers. The Plan Administrator shall have the duty and power to determine
whether a Retired Employee, Surviving Spouse or Dependent is entitled to any
benefit under the Plan and to administer the Plan in all its details. The Plan
Administrator’s duties and powers shall include the following:

  (a)   to determine all questions arising under the Plan, including the power
to determine the rights or eligibility of Retired Employees or Participants and
any other persons, and the amounts of their contributions or benefits under the
Plan, to interpret the Plan, and to remedy ambiguities, inconsistencies or
omissions;     (b)   to adopt such rules of procedure and regulations, including
the establishment of any claims procedure that may be required by law, as in its
opinion may be necessary for the proper and efficient administration of the Plan
and as are consistent with the Plan;     (c)   to adopt such forms and prepare
such summaries and employee communications as are necessary for the proper
administration of the Plan;     (d)   to enforce the Plan in accordance with its
terms and in accordance with the rules and regulations adopted by the Plan
Administrator as above;     (e)   to direct payments or distributions from the
Plan in accordance with the provisions of the Plan;     (f)   to select and
employ the Administrative Services Provider and such agents, attorneys,
accountants or other persons (who also may be employed by the Company), and
allocate or delegate to them such powers, rights and duties as the Plan
Administrator may consider necessary or advisable to properly carry out the

- 81 -



--------------------------------------------------------------------------------



 



      administration of the Plan, including any powers, rights and duties
granted to the Plan Administrator herein and specifically including without
limitation the duty and power to determine entitlement to benefits and to decide
claims and appeals (and, in the case of any such allocation or designation, any
reference herein to the EBPC shall be deemed to refer to such delegate); and    
(g)   to file such reports and returns as may be required by law.

17.3   Standard of Review. The Plan Administrator (or such other party to whom
duties of administration have been delegated, including without limitation, an
Administrative Services Provider) shall have the sole and absolute discretion to
construe, interpret and apply the Plan, to make all factual determinations, and
to the extent permitted by law, make any and all determinations of law. Benefits
under this Plan will be paid only if the Plan Administrator decides in its
discretion that the claimant is entitled to them. Any review of a final decision
or action of the Plan Administrator (or other party referred to above) shall be
based only on such evidence presented to or considered by the Plan Administrator
(or other party referred to above) at the time it made the decision that is the
subject of the review.   17.4   Limitation of Liability. If permissible by law,
the Plan Administrator and each EBPC member serves without bond. If the law
requires bond, the Plan Administrator must secure the minimum required and
obtain necessary payments from the Company. The Plan Administrator or a member
of the EBPC is not liable for another EBPC member’s act or omission. To the
extent allowed by law and except as otherwise provided in the Plan, the Plan
Administrator and each EBPC member is not liable for any action or omission that
is not the Plan Administrator’s or member’s own gross negligence or willful
misconduct. As permitted by law and as limited by any agreement in writing
between the Company and the Plan Administrator, the Company must indemnify and
save the Plan Administrator and each member of the EBPC harmless against
expenses, claims, and liabilities arising out of being the Plan Administrator or
a member of the EBPC, except expenses, claims and liability arising out of the
Plan Administrator’s or member’s own gross negligence or willful misconduct. The
Company may obtain

- 82 -



--------------------------------------------------------------------------------



 



    insurance against acts or omissions of the Plan Administrator or EBPC
members or, if the Company does not do so, the Plan Administrator or a EBPC
member may obtain insurance and must be reimbursed as permitted by law. At its
own expense, the Company may employ its own legal counsel to defend or maintain,
either in its own name or in the name of the Plan Administrator or any EBPC
member, any suit or litigation arising under this Plan concerning the Plan
Administrator or any EBPC member.   17.5   Information Required by
Administrative Services Provider. Each Employer shall furnish the Administrative
Services Provider with such data and information as the Administrative Services
Provider may deem necessary or desirable in order to administer the Plan. The
records of an Employer as to a Retired Employee’s or Participant’s period or
periods of employment, termination of employment and the reason therefore, leave
of absence, and reemployment will be conclusive on all persons unless determined
by the Administrative Services Provider’s satisfaction to be incorrect.
Participants and covered Dependents also shall furnish the Administrative
Services Provider with such evidence, data or information as the Administrative
Services Provider considers necessary or desirable to administer the Plan.

- 83 -



--------------------------------------------------------------------------------



 



SECTION 18
HEALTH MAINTENANCE ORGANIZATIONS
Each Retired Employee who is a member of a Health Maintenance Organization at
retirement and who elects to continue to participate in a Health Maintenance
Organization to which the Employer contributes or otherwise makes available to
Retired Employees shall be excluded from eligibility for medical coverage
hereunder on account of the Retired Employee and his or her covered Dependents.
Each Surviving Spouse who is a member of a Health Maintenance Organization at
the date of death of the spouse of such Surviving Spouse and who elects to
continue to participate in a Health Maintenance Organization to which the
Employer contributes or otherwise makes available to Surviving Spouses shall be
excluded from eligibility for medical coverage hereunder.
A Participant who elected under a Prior Plan to participate in a Health
Maintenance Organization to which the Employer contributes or otherwise makes
available to Retired Employees shall also be excluded from eligibility for
medical coverage hereunder on account of the Participant and his or her covered
Dependents.
Each Retired Employee or Surviving Spouse who is participating in a Health
Maintenance Organization to which the Employer contributes or otherwise makes
available to Retired Employees and Surviving Spouses who ceases such
participation because of relocation out of the Health Maintenance Organization’s
service area or because the Retired Employee or Surviving Spouse elects to
become covered hereunder during an Open Enrollment Period (as reported to the
Administrative Services Provider by the Employer) shall be eligible for medical
coverage hereunder on the Retired Employee’s own account, or the Surviving
Spouse’s own account and on account of the Retired Employee’s covered Dependents
on the day immediately following the date the Retired Employee, the Surviving
Spouse and the Retired Employee’s covered Dependents cease to be eligible to
receive services under the Health Maintenance Organization.

- 84 -



--------------------------------------------------------------------------------



 



SECTION 19
MISCELLANEOUS

19.1   Gender and Number. Where the context admits, words denoting the masculine
gender shall include the feminine and neuter genders, the singular shall include
the plural, and the plural shall include the singular.   19.2   Headings. The
headings and sub-headings in the Plan are inserted for convenience and reference
only and are not to be used in construing this Plan or any provision hereof.  
19.3   Governing Law. This Plan shall be governed by, construed, and interpreted
in accordance with the laws of the State of Missouri, determined without regard
to its conflict of law rules, to the extent such laws are not preempted by the
laws of the United States. Nothing in this Plan shall be construed to supersede
any provision of state law that regulates insurance, except to the extent that
such law prevents the application of a requirement of Section 11.5 of the Plan.
A state law regulating insurance shall not be considered to prevent the
application of a requirement of Section 11.5 of the Plan merely because such
state law establishes a review procedure to evaluate and resolve disputes
involving adverse benefit determinations under group health plans so long as the
review procedure is conducted by a person or entity other than the insurer, the
Plan, Plan fiduciaries, the employer or any employee or agent of any of the
foregoing. Any such state law procedures are not part of the full and fair
review required under Section 503 of ERISA. Claimants therefore need not exhaust
such state law procedures prior to bringing suit under Section 502 of ERISA.  
19.4   Conflicts. If any provision of this Plan is, becomes or is deemed
invalid, or unenforceable in any jurisdiction, such provision shall be deemed
amended to conform to applicable law so as to be valid, legal and enforceable in
such jurisdiction so deeming. The validity, legality and enforceability of such
provision shall not in any way be affected or impaired thereby in any other
jurisdiction; if such provision cannot be so amended without materially altering
the intention of the parties, it shall be stricken and the remainder of this
Plan shall remain in full force and effect.

- 85 -



--------------------------------------------------------------------------------



 



19.5   Waiver. Any waiver by any Employer of any provision of the Plan setting
forth a requirement for eligibility, continued coverage, or payment of benefits
in any particular case shall not be construed to be a waiver of the provision
for any other case or a modification or nullification of the provision.   19.6  
Service of Legal Process. The General Counsel of the Company shall be the agent
for service of legal process.   19.7   Supplements. To the extent expressly
authorized in the provisions of this Plan, the Plan may be modified by
Supplements. Each such Supplement will specify a group of Retired Employees or
other persons to which it applies and will supersede the provisions of this Plan
to the extent necessary to eliminate any inconsistencies between this Plan and
such Supplement.   19.8   Qualified Medical Child Support Orders.
Notwithstanding anything contained in this Plan to the contrary, benefits shall
be provided under the Plan in accordance with the applicable requirements of any
“qualified medical child support order” as defined in ERISA Section 609. The
Plan Administrator shall determine the qualified status of medical child support
orders and administer coverage under such qualified orders in accordance with
the Qualified Medical Child Support Order Procedures established by the Plan
Administrator. Further, to the extent provided under a “qualified medical child
support order,” the child shall be treated as a Dependent for all purposes under
the Plan.

19.9   VEBA and Other Trusts. To the extent applicable, any benefits paid from a
VEBA, other trust sponsored by the Company, or any other Employer shall be
treated as payments made under this Plan and shall be credited against the
Maximum Aggregate Benefit and all other limits under the Plan and the Prior
Plan.

- 86 -



--------------------------------------------------------------------------------



 



SECTION 20
HIPAA PRIVACY

20.1   HIPAA Privacy. As required by the regulations promulgated by the U.S.
Department of Heath and Human Services (“HHS”) pursuant to the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”), this Section 20 shall
govern the Plan’s use of “protected health information” (as such term is defined
in 45 C.F.R. §160.103 (“PHI”)). To the extent not outsourced to Administrative
Service Providers, the Plan will use and disclose PHI for purposes related to
health care treatment, payment for health care and health care operations. The
Plan reserves the right to access PHI for all other legally permitted purposes,
including the following:

  (a)   Determination of eligibility, coverage and cost sharing amounts (for
example, cost of a benefit, Plan maximums and co-payments as determined for an
individual’s claim);     (b)   Coordination of benefits;     (c)   Adjudication
of health benefit claims (including appeals and other payment disputes);     (d)
  Subrogation of health benefit claims;     (e)   Establishing employee
contributions;     (f)   Risk adjusting amounts due based on enrollee health
status and demographic characteristics;     (g)   Billing, collection activities
and related health care data processing;     (h)   Claims management and related
health care data processing, including auditing payments, investigating and
resolving payment disputes and responding to participant inquiries about
payments;     (i)   Obtaining payment under a contract for reinsurance
(including stop-loss and excess of loss insurance);

- 87 -



--------------------------------------------------------------------------------



 



  (j)   Medical necessity reviews or reviews of appropriateness of care or
justification of charges;     (k)   Utilization review, including
pre-certification, preauthorization, concurrent review and retrospective review;
    (l)   Disclosure to consumer reporting agencies related to the collection of
premiums or reimbursements (the following PHI may be disclosed for payment
purposes: name and address, date of birth, Social Security number, payment
history, account number and name and address of the provider and/or health
plan);     (m)   Reimbursement to the Plan;     (n)   Quality assessment;    
(o)   Population-based activities relating to improving health or reducing
health care costs, protocol development, case management and care coordination,
disease management, contacting health care providers and patients with
information about treatment alternatives and related functions;     (p)   Rating
provider and Plan performance, including accreditation, certification, licensing
or credentialing activities;     (q)   Underwriting, premium rating and other
activities relating to the creation, renewal or replacement of a contract health
insurance or health benefits, and ceding securing or placing a contract for
reinsurance of risk relating to health care claims (including stop-loss
insurance and excess loss insurance);     (r)   Conducting or arranging for
medical review, legal services and auditing functions, including fraud and abuse
detection and compliance programs;     (s)   Business planning and development,
such as conducting cost-management and planning-related analyses related to
managing and operating the Plan, including formulary development and
administration, development or improvement of payment methods or coverage
policies;

- 88 -



--------------------------------------------------------------------------------



 



  (t)   Business management and general administrative activities of the Plan,
including, but not limited to:

  (i)   Management activities relating to the implementation of and compliance
with HIPAA’s administrative simplification requirements; or     (ii)   Customer
service, including the provision of data analyses for policyholders, plan
sponsors or other customers;

  (A)   Resolution of internal grievances; and     (B)   Due diligence in
connection with the sale or transfer of assets to a potential successor in
interest, if the potential successor in interest is a “covered entity” under
HIPAA or, following completion of the sale or transfer, will become a covered
entity.

20.2   PHI Nondisclosure. The Plan or a Health Maintenance Organization with
respect to the Plan (collectively referred to for purposes of this Section 20 as
the “Plan”) may not disclose PHI to the Employer or provide for or permit the
disclosure of PHI to the Employer, except as set forth below or as permitted or
required by applicable law. This prohibition shall include the prohibition on
disclosing PHI to the Employer for the purpose of employment-related actions or
decisions or in connection with any other benefit or employee benefit plan of
the Employer.   20.3   Permitted Disclosures. Notwithstanding Paragraph 20.1
above, the Plan may disclose PHI to the Employer in connection with its plan
administration duties when the Plan would otherwise be permitted or required to
disclose or use PHI pursuant to HIPAA, the regulations set forth in 45 C.F.R.
Parts 160 and 164 (the “Privacy Rules”) and/or other applicable law. In
addition, the following disclosures of PHI may be made:

  (a)   The Plan may disclose summary health information (as such term is
defined in 45 C.F.R. Section 164.504(a)) to the Employer upon its request for
the purpose of:

- 89 -



--------------------------------------------------------------------------------



 



  (i)   obtaining premium bids from health plans for providing health insurance
coverage for the Plan, or     (ii)   modifying, amending, or terminating the
Plan, subject to Section 16.

  (b)   The Plan may disclose protected health information on whether an
individual is participating in the Plan, or is enrolled in or has disenrolled
from a provider network offered under the Plan.

20.4   Disclosure Requirements. The Plan may disclose PHI to the Employer if and
only if such disclosures are consistent with this Section 20 and the Employer
certifies to the Plan that the Employer agrees to the following:

  (a)   To implement administrative, physical, and technical safeguards that
reasonably and appropriately protect the confidentiality, integrity, and
availability of the electronic PHI that the Employer creates, receives,
maintains, or transmits on behalf of the Plan;     (b)   Not to use or further
disclose the information other than as permitted or required by law and as
permitted by authorization of the Participant;     (c)   Ensure that any agents,
including a subcontractor, to whom it provides PHI received from the Plan agree
to the same restrictions and conditions that apply to the Employer with respect
to such information, including implementation of reasonable and appropriate
security measures to protect electronic PHI;     (d)   Not to use or disclose
the information for employment-related actions and decisions or in connection
with any other benefit or employee benefit plan of the Employer unless
authorized by the Participant;     (e)   Report to the Plan any use or
disclosure of the information that is inconsistent with the uses or disclosures
provided for herein of which it becomes aware, and any security incident of
which it becomes aware;

- 90 -



--------------------------------------------------------------------------------



 



  (f)   Make available PHI in accordance with individuals’ right of access as
described in 45 C.F.R. section 164.524;     (g)   Make available PHI for
amendment and incorporate any amendments to PHI in accordance with 45 C.F.R.
section 164.526;     (h)   Make available the information required to provide an
accounting of disclosures in accordance with 45 C.F.R. section 164.528;     (i)
  Make the Employer’s internal practices, books, and records relating to the use
and disclosure of PHI received from the Plan available to the HHS Secretary for
purposes of determining compliance by the Plan with this Article;     (j)   If
feasible, return or destroy all PHI received from the Plan that the Employer
still maintains in any form and retain no copies of such information when no
longer needed for the purpose for which disclosure was made, except that, if
such return or destruction is not feasible, limit further uses and disclosures
to those purposes that make the return or destruction of the information
infeasible; and     (k)   Ensure that the adequate separation required pursuant
to Paragraph 20.5 below is established and that such separation is supported by
reasonable and appropriate security measures with respect to electronic PHI.

20.5   Adequate Separation. Access to PHI shall be limited to those employees of
the Employer who may be assigned from time to time to coordinate the
administration of the Plan, including, but not limited to, the members of the
EBPC, the Human Resources Vice President, the Privacy Officer, the Benefits and
HRIS Manager, the Benefits Analyst, the Human Resources Manager/Lead/Director,
and the Human Resources Generalist/Specialist, and each of their counsels,
consultants, accountants, and actuaries. The access to and use of PHI by such
individuals shall be limited to the plan administration function performed by
the Employer and its agents. The Employer shall resolve any issues of
non-compliance with this Article consistent with the Privacy Rules,

- 91 -



--------------------------------------------------------------------------------



 



    including subjecting the offending party to disciplinary action and/or
sanctions (including, without limitation, termination of employment).

- 92 -